EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$90,000,000 FIRST LIEN CREDIT AGREEMENT
 
Dated as of September 27, 2007
 
Among
 
UNITEK ACQUISITION, INC.,
as Borrower,
 
UNITEK MIDCO, INC.,
as Parent,
 
THE INITIAL LENDERS, INITIAL ISSUING BANK and INITIAL SWING LINE BANK
NAMED HEREIN
as Initial Lenders, Initial Issuing Bank and Initial Swing Line Bank
 
and
 
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent,
 

--------------------------------------------------------------------------------

 
RBC CAPITAL MARKETS*
as Sole Lead Arranger and Bookrunner
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada.
 
Unitek – First Lien Credit Agreement

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section
Page
   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2
   
SECTION 1.01. Certain Defined Terms
2
SECTION 1.02. Computation of Time Periods; Other Definitional Provisions
30
SECTION 1.03. Accounting Terms
30
SECTION 1.04. Currency Equivalents Generally
31
   
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
  31
   
SECTION 2.01. The Advances and the Letters of Credit
31
SECTION 2.02. Making the Advances
33
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.
35
SECTION 2.04. Repayment of Advances
36
SECTION 2.05. Termination or Reduction of the Commitments
38
SECTION 2.06. Prepayments
38
SECTION 2.07. Interest
40
SECTION 2.08. Fees
41
SECTION 2.09. Conversion of Advances
41
SECTION 2.10. Increased Costs, Etc
42
SECTION 2.11. Replacement of Lender; Mitigation or Circumstance
43
SECTION 2.12. Payments and Computations
43
SECTION 2.13. Taxes
46
SECTION 2.14. Sharing of Payments, Etc
48
SECTION 2.15. Use of Proceeds
49
SECTION 2.16. Defaulting Lenders
49
SECTION 2.17. Evidence of Debt
51
SECTION 2.18. Increase in the Aggregate Commitments
52
   
ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
  54
   
SECTION 3.01. Conditions Precedent to Initial Extension of Credit
54
SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance
57
SECTION 3.03. Determinations Under Section 3.01
57
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
  57
   
SECTION 4.01. Representations and Warranties of the Loan Parties
57
   
ARTICLE V COVENANTS OF THE LOAN PARTIES
  62
   
SECTION 5.01. Affirmative Covenants
62
SECTION 5.02. Negative Covenants
67
SECTION 5.03. Reporting Requirements
78
SECTION 5.04. Financial Covenants
81



Unitek – First Lien Credit Agreement

 
ii

--------------------------------------------------------------------------------

 


ARTICLE VI EVENTS OF DEFAULT
  83
   
SECTION 6.01. Events of Default
83
SECTION 6.02. Actions in Respect of the Letters of Credit upon an Event of
Default
85
   
ARTICLE VII THE AGENTS
  85
   
SECTION 7.01. Authorization and Action
85
SECTION 7.02. Agents’ Reliance, Etc
86
SECTION 7.03. Royal Bank and Affiliates
87
SECTION 7.04. Lender Party Credit Decision
87
SECTION 7.05. Indemnification
87
SECTION 7.06. Successor Agents.
88
SECTION 7.07. Other Agents; Arrangers and Managers.
89
SECTION 7.08. Intercreditor Agreement.
89
   
ARTICLE VIII GUARANTY
  90
   
SECTION 8.01. Guaranty; Limitation of Liability
90
SECTION 8.02. Guaranty Absolute.
90
SECTION 8.03. Waivers and Acknowledgments.
91
SECTION 8.04. Subrogation.
92
SECTION 8.05. Guaranty Supplements.
92
SECTION 8.06. Subordination.
93
SECTION 8.07. Continuing Guaranty; Assignments.
93
SECTION 8.08. Release of Guarantor.  .
93
   
ARTICLE IX MISCELLANEOUS
  94
   
SECTION 9.01. Amendments, Etc.
94
SECTION 9.02. Notices, Etc.
96
SECTION 9.03. No Waiver; Remedies
97
SECTION 9.04. Costs and Expenses
98
SECTION 9.05. Right of Set-off
99
SECTION 9.06. Binding Effect
100
SECTION 9.07. Assignments and Participations
100
SECTION 9.08. Execution in Counterparts
103
SECTION 9.09. No Liability of the Issuing Bank
104
SECTION 9.10. Non-Consenting Lenders
104
SECTION 9.11. Confidentiality
104
SECTION 9.12. Release of Collateral
105
SECTION 9.13. Patriot Act Notice.
105
SECTION 9.14. Jurisdiction, Etc.
105
SECTION 9.15. GOVERNING LAW
106
SECTION 9.16. WAIVER OF JURY TRIAL
106

 
Unitek – First Lien Credit Agreement

 
iii

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule I
 
-
Commitments and Applicable Lending Offices
Schedule II
 
-
Guarantors
Schedule 4.01(b)
 
-
Subsidiaries
Schedule 4.01(d)
 
-
Authorizations, Approvals, Actions, Notices and Filings
Schedule 4.01(f)
 
-
Litigation
Schedule 4.01(o)
 
-
Plans and Multiemployer Plans
Schedule 4.01(p)
 
-
Environmental Disclosure
Schedule 4.01(q)
 
-
Taxes
Schedule 4.01(r)
 
-
Owned Real Property
Schedule 4.01(s)
 
-
Leased Real Property
Schedule 4.01(t)
 
-
Intellectual Property
Schedule 5.01(i)
 
-
Transactions with Affiliates
Schedule 5.02(a)
 
-
Existing Liens
Schedule 5.02(b)
 
-
Surviving Debt
Schedule 5.02(f)
 
-
Existing Investments
       
EXHIBITS
     
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Term B Note
Exhibit A-3
-
Form of Term C Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Assignment and Acceptance
Exhibit D
-
Form of Security Agreement
Exhibit E
-
Form of Guaranty Supplement
Exhibit F
-
Form of Solvency Certificate
Exhibit G
-
Form of Intercreditor Agreement

 
Unitek – First Lien Credit Agreement

 

--------------------------------------------------------------------------------

 

FIRST LIEN CREDIT AGREEMENT
 
FIRST LIEN CREDIT AGREEMENT dated as of September 27, 2007 among UNITEK
ACQUISITION, INC., a Delaware corporation (the “Borrower”), UNITEK MIDCO, INC.,
a Delaware corporation (the “Parent”), the Subsidiary Guarantors (as hereinafter
defined), the Initial Lenders (as hereinafter defined), the Swing Line Bank (as
hereinafter defined), the Issuing Bank (as hereinafter defined), Royal Bank of
Canada (“Royal Bank”), as collateral agent (together with any successor
collateral agent appointed pursuant to Article VII, the “Collateral Agent”) for
the Secured Parties (as hereinafter defined), Royal Bank, as administrative
agent (together with any successor administrative agent appointed pursuant to
Article VII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined), and RBC Capital Markets, as lead arranger and book-runner (the “Lead
Arranger” and, together with the Administrative Agent and the Collateral Agent
collectively, the “Agents”).
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower has entered into that certain Membership Interests
Purchase Agreement dated as of September 27, 2007 (the “Purchase Agreement”)
among the Company, the Sellers and the Sellers’ Representative (as such terms
are defined therein) to acquire all the limited liability company interests in
the Company (the “Acquisition”).
 
(2)           Simultaneously with entering into this Agreement, the Borrower is
entering into that certain Second Lien Term Loan Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Second Lien Term Loan Agreement”) with the Parent, the
guarantors party thereto, the lenders party thereto and Royal Bank, as
administrative agent and collateral agent.
 
(3)           The Borrower has requested that (a) concurrently with the
consummation of the Acquisition, the Lender Parties lend to the Borrower
$65,000,000 under the Term B Facility and $5,000,000 under the Term C Facility
provided for in this Agreement, which shall be used to pay a portion of the
purchase price in connection with the Acquisition and to pay fees, expenses, and
costs related thereto, and (b) from time to time, the Lender Parties lend to the
Borrower and issue Letters of Credit for the account of the Borrower and its
Subsidiaries, each of which hereby acknowledges receiving the benefit thereof in
support of the consolidated enterprise represented by the Parent and its
Subsidiaries, pursuant to the $20,000,000 Revolving Credit Facility provided for
in this Agreement and in accordance with the terms of this Agreement.  The
Lender Parties have indicated their willingness to agree to lend such amounts
and provide such Letters of Credit, but only on the terms and conditions of this
Agreement, including the granting of the Collateral pursuant to the Collateral
Documents and the making of the guarantees pursuant to Article VIII hereof.
 
(4)           The Equity Investors (as hereinafter defined) will contribute an
aggregate amount (the “Equity Contribution”) equal to at least 54% of total
capitalization of the Borrower and its Subsidiaries as of the Effective Date
after giving effect to the Acquisition towards the purchase price for the
Acquisition, such amount, in each case to be reduced by the amount of common
equity or options therefor in the Borrower that is “rolled over” to common
equity or options therefor in connection with the Acquisition (so long as the
aggregate dollar value (net of exercise price) of the common equity or options
therefor that is rolled over does not exceed $10,000,000), to the extent
permitted by this Agreement, by existing shareholders of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquisition” has the meaning specified in the Preliminary Statements.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.
 
“Advance” means a Term B Advance, a Term C Advance, a Revolving Credit Advance,
a Letter of Credit Advance, a Swing Line Advance or an advance under an
Incremental Facility.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise; provided that (a) no lender under the Second Lien Term Loan Agreement
shall be deemed to be an Affiliate of any Loan Party when acting in its capacity
as a lender under the Second Lien Term Loan Agreement, and (b) no Agent or
Lender Party shall be deemed to be an “Affiliate” of any Loan Party.
 
“Agents” has the meaning specified in the recital of parties to this Agreement.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party,”
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Equity Prepayment Percentage” means the applicable equity prepayment
percentage set forth below based on the applicable Total Leverage Ratio set
forth below:


Total Leverage Ratio
 
Applicable Equity Prepayment
Percentage
 
Level I
greater than 3:50:1.00
         100 %
Level II
less than or equal to 3.50:1.00 but greater than 3.00:1.00
    75 %
Level III
less than or equal to 3.00:1.00
    50 %

 
The Applicable Equity Prepayment Percentage shall, as of any date of
determination, be determined by reference to the Total Leverage Ratio as the
last day of the Measurement Period ending on the last day of the most
recently-ended Fiscal Year or fiscal quarter; provided, however, that if the
Administrative Agent shall not have received the financial statements required
to be delivered pursuant to Section 5.03(b) and (c) in respect of such
Measurement Period by such date, the Applicable Equity Prepayment Percentage
shall be deemed to be at Level I.
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
“Applicable Margin” means (a) in respect of the Term B Facility, 3.25% per annum
for Base Rate Advances and 4.25% per annum for Eurodollar Rate Advances, (b) in
respect of the Term C Facility, at the rate per annum set forth in Section 2.07
of the Second Lien Term Loan Agreement (as in effect on the date hereof), (c) in
respect of any Incremental Facility, the percentages per annum for Base Rate
Advances and for Eurodollar Rate Advances that are agreed by the Borrower and
the applicable Incremental Lenders pursuant to Section 2.18; provided that in no
event shall the Applicable Margin in respect of any Incremental Facility be more
than the Applicable Margin for the Term B Facility, where the Incremental
Facility is an Incremental Term B Facility, or more than the Applicable Margin
for the Revolving Credit Facility, where the Incremental Facility is an
Incremental Revolving Credit Facility, unless, in each case, the Applicable
Margin in respect of the applicable Facility is increased to be the same as the
Applicable Margin for such Incremental Facility (which increase may be effected
in a signed writing between the Borrower and the Administrative Agent without
regard to the provisions of Section 9.01) and (d) from the Effective Date until
the delivery of the financial statements required pursuant to Section 5.03(b) or
(c) or the first full fiscal quarter ending after the Effective Date in respect
of the Revolving Credit Facility and the Swing Line Facility, 3.25% per annum
for Base Rate Advances and 4.25% per annum for Eurodollar Rate Advances.
 
In the case of the Revolving Credit Facility, any date thereafter, the
applicable rate per annum set forth below based on the Total Leverage Ratio:

 
3

--------------------------------------------------------------------------------

 
 
Total Leverage Ratio
 
Revolving Credit Applicable Margin
     
Base Rate
   
Eurodollar
 
greater than 3.00: 1.00
    3.00 %     4.00 %
less than or equal to 3.00:1.00
    2.50 %     3.50 %

 
“Applicable Prepayment Percentage” means the applicable prepayment percentage
set forth below based on the applicable Total Leverage Ratio set forth below:


Total Leverage Ratio
 
Applicable Prepayment Percentage
 
Level I
greater than 3.50:1.00
    100 %
Level II
Less than or equal to 3.50:1.00
    75 %

 
The Applicable Prepayment Percentage shall, as of any date of determination, be
determined by reference to the Total Leverage Ratio as the last day of the
Measurement Period ending on the last day of the most recently-ended Fiscal
Year; provided, however, that if the Administrative Agent shall not have
received the financial statements required to be delivered pursuant to
Section 5.03(b) in respect of such Measurement Period by such date, the
Applicable Prepayment Percentage shall be deemed to be at Level I.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Advance, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the Board
of Governors of the Federal Reserve System) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Eurodollar Rate or
any other interest rate of an Advance is to be determined, or (ii) any category
of extensions of credit or other assets which include Eurodollar Rate
Advances.  A Eurodollar Rate Advance shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender.  The rate of interest on Eurodollar
Rate Advances shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.
 
“Appropriate Lender” means, at any time, with respect to (a) any of the Term B
Facility, the Term C Facility, the Revolving Credit Facility or an Incremental
Facility, a Lender that has a Commitment with respect to such Facility at such
time, (b) the Letter of Credit Facility, (i) the Issuing Bank and (ii) if the
other Revolving Credit Lenders have made Letter of Credit Advances pursuant to
Section 2.03(c) that are outstanding at such time, each such other Revolving
Credit Lender, and (c) the Swing Line Facility, (i) the Swing Line Bank and (ii)
if the other Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Revolving
Credit Lender.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

 
4

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.
 
“Assuming Lender” has the meaning specified in Section 2.18(d).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
 
(a)
the rate of interest established by Royal Bank, from time to time, as its
“corporate base rate”; and

 
(b)           ½ of 1% per annum above the Federal Funds Rate;
 
provided, however, that during the period from the date hereof to the date that
is thirty days following the Effective Date (or such earlier date as shall be
specified by the Administrative Agent on which a Eurodollar Rate Advance has
become available), “Base Rate” shall mean the sum of a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page as the London interbank offered rate for deposits in dollars with a
one month term, determined at approximately 11:00 A.M. (London Time) on the
Effective Date (provided, however, if more than one rate is specified on Reuters
Screen LIBOR01 Page, the applicable rate shall be the arithmetic mean of all
such rates), plus 1%. The corporate base rate is not necessarily the lowest rate
charged by the Lender acting as the Administrative Agent to its customers.
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.
 
“Borrowing” means a Term B Borrowing, Term C Borrowing, a Revolving Credit
Borrowing, a Swing Line Borrowing or a Borrowing under an Incremental Facility.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 
5

--------------------------------------------------------------------------------

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such insurance proceeds, as the case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries free and clear of all Liens other than Liens
permitted by Section 5.02(a) and having a maturity of not greater than 180 days
from the date of acquisition thereof:  (a) readily marketable direct obligations
of the Government of the United States or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States; (b) insured certificates of deposit of or time
deposits with any commercial bank that is a Lender Party or a member of the
Federal Reserve System, issues (or the parent of which issues) commercial paper
rated as described in clause (c) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $500,000,000; (c) commercial paper in an aggregate amount of no more than
$1,000,000 per issuer outstanding at any time issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P; (d) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the Government of the
United States or (ii) issued by any agency of the Government of the United
States the obligations of which are backed by the full faith and credit of the
United States; and (e) marketable direct obligations issued by any State of the
United States of or any political subdivision thereof or any public
instrumentality thereof, in each case having, at the time of the acquisition
thereof, a rating of at least “A-1” (or the then equivalent grade) from S&P or
at least “Prime-1” (or the then equivalent grade) from Moody’s; Investments,
classified in accordance with GAAP as Current Assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b), (c), (d) and (e) of this
definition.
 
“Cash Interest Expense” means, for any period, (a) interest expense for such
period, minus (b) the sum of (without duplication) (i) interest on any Debt paid
by the increase in the principal amount of such debt including by issuance of
additional Debt of such kind, (ii) amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses incurred by the Parent
or any of its Subsidiaries, (iii) gross interest income of the Parent and its
Subsidiaries (excluding interest income on finance receivables), (iv) any other
non-cash items that would otherwise be included in interest expense, (v) any
cash items related to the Transaction that would otherwise be included in
interest expense that are capitalized and amortized in a future period, (vi) to
the extent included in interest expense for such period, fees and expenses
associated with obtaining Hedge Agreements permitted hereunder, and (vii) to the
extent included in interest expense for such period, fees and expenses
associated with any Investment, recapitalization, issuances of Equity Interest
or issuances of Debt (whether or not consummated), in each case, not prohibited
by this Agreement in each case as determined for the Parent and its Subsidiaries
on a Consolidated basis in accordance with GAAP.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 
6

--------------------------------------------------------------------------------

 
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.
 
“Change of Control” means the occurrence of any of the following:  (a) after the
consummation of a Qualified Public Offering, any Person or two or more Persons
acting in concert (other than the Equity Investors) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934 but excluding any
employee benefit plan of such Person and its subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), directly or indirectly, of Voting Interests of
the Borrower (or other securities convertible into such Voting Interests)
representing more than the greater of (i) 35% of the combined voting power of
all Voting Interests of the Parent and (ii) the percentage of the then
outstanding Equity Interests of the Borrower having ordinary voting power owned,
directly or indirectly, beneficially and of record by the Equity Investors; (b)
during any period of up to 12 consecutive months, commencing after the date of
the consummation of a Qualified Public Offering, Continuing Directors shall
cease for any reason to constitute a majority of the board of directors of the
Parent; (c) prior to the consummation of a Qualified Public Offering, any Person
or two or more Persons acting in concert (other than the Equity Investors) shall
have acquired by contract or otherwise the power to elect a majority of the
board of directors of the Parent; (d) the Parent shall cease to, directly or
indirectly, own 100% of the Equity Interests in the Borrower and, except as a
result of a transaction permitted by Section 5.02(d)(iii), the Company; (e) the
Equity Investors (or their investing affiliates) shall cease to own, directly or
indirectly, of record and beneficially an amount of Equity Interests of the
Parent having ordinary voting power that is at least 51% of the amount of Equity
Interests of the Parent having ordinary voting power owned, directly or
indirectly, by the Equity Investors of record and beneficially as of the
Effective Date; or (f) the occurrence of a “change of control”, “change in
control” or similar circumstance under the Second Lien Term Loan Agreement.
 
“Closing Date Limitations” means that, on the Effective Date and the date of the
Initial Extension of Credit, (a) to the extent any Subsidiary Guaranty or
Collateral cannot reasonably be provided after the use by the Loan Parties of
commercially reasonable efforts to do so (to the extent that the provision of
such Subsidiary Guaranty or Collateral is required by the terms hereof or the
Collateral Documents), the delivery of such Subsidiary Guaranty and/or
Collateral shall not constitute a condition precedent to the availability of the
Facilities on such date, so long as the Loan Parties shall have entered into
arrangements mutually acceptable to the Loan Parties and the Administrative
Agent to obtain the same, and (b) other than in respect of the  Effective Date
Representations, the representations of the Loan Parties in respect of the
Company and its Subsidiaries set forth in Section 4.01 shall not apply to the
Initial Extension of Credit.
 
“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.
 
“Collateral Account” has the meaning specified in the Security Agreement.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

 
7

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.01(j), and each other
agreement that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term B Commitment, a Term C Commitment, a Revolving Credit
Commitment, a Letter of Credit Commitment, a Swing Line Commitment or an
Incremental Commitment.
 
“Communications” has the meaning specified in Section 9.02(b).
 
“Company” means Unitek USA, LLC.
 
“Company Material Adverse Effect” means any event, occurrence, violation,
inaccuracy, circumstance or other matter which has or is reasonably likely to
have a material adverse effect on (i) the business, assets, properties,
operations, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to consummate
the transactions contemplated by the Purchase Agreement or any other agreement,
document, or instrument or certificate contemplated by the Purchase Agreement or
to be executed by the Company in connection with the consummation of the
transactions contemplated by the Purchase Agreement.
 
“Confidential Information” means confidential information that any Loan Party
furnishes to any Agent or any Lender Party, but does not include any such
information that is or becomes generally available to the public, other than
through a breach by such Agent or Lender Party of Section 9.11, or that is or
becomes available to such Agent or such Lender Party from a source other than
the Loan Parties that is not, to the best of such Agent’s or such Lender Party’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Continuing Directors” means the directors of the Parent on the Effective Date
as elected or appointed after giving effect to the Acquisition and the
transactions contemplated thereby and each other director if, in each case, such
other director’s nomination for election to the board of directors of the Parent
is recommended by at least a majority of the then Continuing Directors or by one
or more Equity Investors or Persons nominated by one or more of the Equity
Investors.
 
“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP but
excluding amounts related to current or deferred Taxes based on income or
profits.
 
“Current Liabilities” of any Person means all Debt of such Person that by its
terms is payable on demand or matures within one year after the date of
determination (excluding (a) any Debt (i) renewable or extendible, at the option
of such Person, to a date more than one year from such date or (ii) arising
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
(b) the current portion of any long-term Debt, (c) outstanding Revolving Credit
Advances and Swing Line Advances, (d) accruals of Consolidated interest expense
(excluding Consolidated interest expense that is due and unpaid), (e) accruals
for current or deferred Taxes based on income or profits and (f) accruals of any
costs or expenses related to restructuring reserves to the extent permitted to
be included in the calculation of EBITDA.

 
8

--------------------------------------------------------------------------------

 
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables and accrued
obligations incurred in the ordinary course of such Person’s business, customary
indemnification payments under purchase agreements in respect of Dispositions,
and any earn-out obligation until such obligation appears in the liability
section of the balance sheets of such Person), (c) all Obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person in respect of
Disqualified Equity Interests, (h) all Obligations of such Person in respect of
Hedge Agreements, valued at the Agreement Value thereof, (i) all Guarantee
Obligations and Synthetic Debt of such Person and (j) all indebtedness and other
payment obligations referred to in clauses (a) through (i) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.
 
“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of, without duplication, the principal amount of (including the capitalized
portion of any interest), (a) Debt of the types referred to in clauses (a), (c),
(e) and (f) (but excluding undrawn amounts under Letters of Credit) of the
definition thereof, and (b) all Synthetic Debt of such Person at such date.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.
 
“Default Interest” has the meaning specified in Section 2.07(b).
 
“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time.  In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.16(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.
 
“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by the Swing
Line Bank, (b) the Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a Letter of Credit Advance made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any other Lender Party pursuant to
Section 2.14 to purchase any participation in Advances owing to such other
Lender Party and (e) any Agent or any Issuing Bank pursuant to Section 7.05 to
reimburse such Agent or the Issuing Bank for such Lender Party’s ratable share
of any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank as provided therein.  In the event that a portion of a Defaulted
Amount shall be deemed paid pursuant to Section 2.16(b), the remaining portion
of such Defaulted Amount shall be considered a Defaulted Amount originally
required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.

 
9

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount, (b) has notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
Sections 2.01 or 2.02 or (c) shall take any action or be the subject of any
action or proceeding of a type described in Section 6.01(g).
 
“Disposition” (or similar words such as “Dispose”) means any sale, lease,
transfer or other conveyance.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily Redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is Redeemable at the
option of the holder thereof (other than solely as a result of a change of
control or asset sale), in whole or in part, in each case prior to the date 91
days after the Scheduled Termination Date with respect to the Term B Advances;
provided, however, that if such Equity Interests are issued to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.
 
“Disqualified Institution” means any Person that is a direct competitor of the
Borrower and its Subsidiaries and is identified in writing by the Borrower to
the assigning Lender at the time of the proposed assignment pursuant to Section
9.07 of this Agreement; provided that the restriction set forth in this
definition shall not be applicable if the proposed assignee is a finance
company, fund or other similar entity which holds an economic interest in a
competitor.
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“Earn-Out Obligations” has the meaning specified in Section 5.02(f)(xv).
 
“EBITDA” means, for any period, the sum of (without duplication) (a) net income
(or net loss), plus (b) the following to the extent deducted in calculating such
net income (or net loss): (i) interest expense, (ii) income tax expense, (iii)
depreciation expense and (iv) amortization expense, in each case of the Parent
and its Subsidiaries, determined in accordance with GAAP for such period, plus
(c) to the extent deducted in calculating such net income (or net loss), the
Specified Adjustments.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Effective Date Representations” shall mean, those representations, which are
material to the Lenders, that are made by the Company as set forth in the
Purchase Agreement in respect of the Target and its Subsidiaries, a breach of
any of which would permit the Parent and/or the Borrower to terminate their
respective obligations under the Purchase Agreement and those representations
and warranties specified in Section 4.01(a), (c), (d), (e) and (k).

 
10

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means with respect to any Facility (other than the Letter of
Credit Facility), (a) a Lender Party; (b) an Affiliate of a Lender Party; (c) an
Approved Fund; (d) any other Person (other than an individual or a Disqualified
Institution); and (e) in the case of any Term C Lender, its lender under a
credit facility that is a commercial bank having assets of not less than
$250,000,000, and in the case of clauses (d) and (e), approved by (x) the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
(y) in the case of an assignment of a Revolving Credit Commitment, the Issuing
Bank (such approval not to be unreasonably withheld or delayed) and the Swing
Line Bank (such approval not to be unreasonably withheld or delayed), and (z)
unless an Event of Default has occurred and is continuing, the Borrower (such
approval not to be unreasonably withheld or delayed); provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, any Environmental Permit or Hazardous
Material or arising from alleged injury or threat to health or safety as such
relate to exposure to hazardous materials, or to the environment, including,
without limitation, (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or legally binding judicial or agency interpretation, policy
or guidance relating to pollution or protection of the environment, or as such
relates to exposure to Hazardous Materials, of health or safety, or of natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Contribution” has the meaning specified in the Preliminary Statements.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“Equity Investors” means (a) the Sponsor, (b) investing affiliates of the
Sponsor, (c) any Person making an Investment in the Parent or its Subsidiaries
concurrently with, and with the consent of, the Sponsor, (d) the members of
management of the Parent and its Subsidiaries who are investors, directly or
indirectly, in the Borrower and (e) other investors reasonably acceptable to the
Administrative Agent which invest on substantially the same terms as the
Sponsor.

 
11

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any applicable regulation promulgated thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a) the occurrence of a reportable event, as defined in
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan pursuant to Section 4041(a)(2) of
ERISA of a notice of intent to terminate such Plan in a distress termination
described in Section 4041(c) of ERISA; (d) the cessation of operations at a
facility of any Loan Party or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.
 
“Escrow Bank” has the meaning specified in Section 2.16(c).
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing:
 
(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in U.S. Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
or

 
12

--------------------------------------------------------------------------------

 
 
(c)           if the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Advance being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent's London Branch to major banks in the offshore U.S. Dollar market at their
request at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excess Amount” has the meaning specified in Section 5.02(n).
 
“Excess Cash Flow” means, for any period,
 
(a)  the sum of (without duplication):
 
 
(i)
EBITDA plus

 
 
(ii)
if there was a net increase in Consolidated Current Liabilities of the Borrower
and its Subsidiaries during such period, the amount of such net increase plus

 
 
(iii)
if there was a net decrease in Consolidated Current Assets (excluding cash and
Cash Equivalents) of the Borrower and its Subsidiaries during such period, the
amount of such net decrease less

 
(b)  the sum of (without duplication):
 
(i)           cash payments made in satisfaction of non-current liabilities plus
 
(ii)           the amount of any taxes, including taxes based on income, profits
or capital, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added Taxes (to the extent added in calculating
EBITDA), and including penalties and interest on any of the foregoing, in each
case, paid by the Borrower and its Subsidiaries (to the extent not otherwise
deducted in calculating EBITDA), including payments made pursuant to any tax
sharing agreements or arrangements among the Borrower, its Subsidiaries and any
direct or indirect parent company of the Borrower (so long as such tax sharing
payments are attributable to the operations of the Borrower and its
Subsidiaries) plus
 
(iii)         consolidated Cash Interest Expense, including costs of surety
bonds in connection with financing activities (to the extent included in
Consolidated Cash Interest Expense), to the extent not otherwise deducted in
calculating EBITDA plus
 
(iv)         if there was a net decrease in Consolidated Current Liabilities of
the Borrower and its Subsidiaries during such period, the amount of such net
decrease plus

 
13

--------------------------------------------------------------------------------

 
 
(v)           if there was a net increase in Consolidated Current Assets
(excluding cash and Cash Equivalents) of the Borrower and its Subsidiaries
during such period, the amount of such net increase plus
 
(vi)         the aggregate amount of Capital Expenditures of the Borrower and
its Subsidiaries paid in cash during such period, except to the extent financed
with long term Indebtedness (other than revolving Indebtedness) plus
 
(vii)        the aggregate amount of all scheduled principal payments of Debt
made during such period (other than pursuant to Section 2.06) plus
 
(viii)       the aggregate principal amount of all optional prepayments of Debt
(other than Debt under the Loan Documents or Debt that is revolving in nature
except to the extent such Debt is permanently reduced in connection with such
repayment) made during such period plus
 
(ix)          the aggregate principal amount of Net Cash Proceeds of the type
described in clause (a) or (d) of the definition thereof to the extent that the
applicable Net Cash Proceeds were taken into account in calculating EBITDA  plus
 
(x)           to the extent not deducted in the computation of Net Cash Proceeds
in respect of any Disposition giving rise thereto, the amount of any mandatory
permanent prepayment of Debt (other than Debt hereunder or under any other Loan
Document), together with any interest, premium or penalties required to be paid
(and actually paid) in connection therewith plus
 
(xi)          proceeds received by or on behalf of the Borrower and its
Subsidiaries from insurance claims with respect to casualty events, business
interruption or product recalls to the extent that such proceeds are applied to
repair or replace the affected asset or assets plus
 
(xii)         the aggregate amount of cash applied to Investments permitted
pursuant to Section 5.02(f) (other than Section 5.02(f)(iii)) during such period
plus
 
(xiii)        letter of credit fees paid in cash, to the extent not otherwise
deducted in calculating EBITDA plus
 
(xiv)       the aggregate of all extraordinary, unusual or nonrecurring cash
charges, to the extent not otherwise deducted in calculating EBITDA plus
 
(xv)        cash fees and expenses incurred in connection with the Transactions,
any Disposition permitted and not prohibited under Section 5.02(e), any
Investment permitted under Section 5.02(f), any recapitalization, any equity
offering, the issuance or incurrence of any Debt or any exchange, refinancing or
other early extinguishment of Debt permitted by this Agreement (in each case,
whether or not consummated) plus
 
(xvi)       cash indemnity payments received pursuant to indemnifications
provisions in any agreement in connection with the Acquisition or any Permitted
Acquisition plus
 
(xvii)      cash from operations used to consummate the Acquisition plus
 
(xviii)     Net Cash Proceeds pending reinvestment in accordance with Section
2.06(b) plus

 
14

--------------------------------------------------------------------------------

 
 
(xix)        the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsor permitted by Section 5.01(i), to the
extent not otherwise deducted in calculating EBITDA plus
 
(xx)         cash expenditures in respect of Hedging Agreements (including net
cash losses resulting in such period from Hedging Agreements) to the extent not
otherwise deducted in calculating EBITDA plus
 
(xxi)        the amount of payments made by the Borrower to the extent permitted
by of Section 5.02(g) (other than clause (iv) thereof) plus
 
(xxii)       amounts added to EBITDA pursuant to the definition of “Specified
Adjustments” and paid in cash.
 
“Excluded Issuance” means (a) an issuance and sale of common Equity Interests of
the Parent (i) to the Equity Investors (including any Equity Interests issued
upon exercise of any warrant or option) or (ii) to the extent the proceeds of
which are used to implement Investments permitted by this Agreement or fees or
expenses incurred in connection therewith, and (b) any contribution by the
Equity Investors to the capital of the Parent in respect of its Equity
Interests, in the case of each of (a) and (b), to the extent such Equity
Interests are contributed to the Borrower.
 
“Existing Debt” means Debt outstanding on the Effective Date under (i) that
certain Senior Subordinated Loan Agreement, dated as of December 29, 2006, by
and among Unitek USA, LLC, Directsat USA, LLC, Advanced Communications USA, LLC,
FTS USA, LLC, WTW USA, LLC and UDA Lender, L.P., a Delaware limited partnership
and (ii) that certain Loan and Security Agreement dated May 11, 2006 by and
among Unitek USA, LLC, Directsat USA, LLC, Advanced Communications USA,
LLC,  FTS USA, LLC, WTW USA, LLC and Citizens Bank of Pennsylvania.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement (including any working capital adjustment
received in connection with the Purchase Agreement); provided, however, that an
Extraordinary Receipt shall not include cash receipts received from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.
 
“Facility” means the Term B Facility, the Term C Facility, the Revolving Credit
Facility, the Letter of Credit Facility, the Swing Line Facility or any
Incremental Facility.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 
15

--------------------------------------------------------------------------------

 
 
“Fee Letter” means the fee letter dated as of July 19, 2007 among the Borrower
and Royal Bank.
 
“First Lien Leverage Ratio” means, at any date of determination, the ratio of
(a) Debt for Borrowed Money as of the last day of such Measurement Period that
is secured by a first-priority security interest in assets of the Parent and its
Subsidiaries to (b) EBITDA for such Measurement Period, in each case as
determined for the Parent and its Subsidiaries on a Consolidated basis.
 
“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
 
“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a)(i)  EBITDA less (ii) the amount of Capital Expenditures that are not
financed through the incurrence of non-revolving long term Debt permitted by
this Agreement to (b) the sum of (i) Cash Interest Expense, plus (ii) scheduled
principal payments on all Debt for Borrowed Money payable in cash, including
without limitation under this Agreement, plus (iii) taxes on income payable in
cash, in each case as determined for the Parent and its Subsidiaries on a
Consolidated basis.
 
“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP” has the meaning specified in Section 1.03(a).
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
 
“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor, (b)
the Obligation to make take-or-pay or similar payments, if required, regardless
of nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 
16

--------------------------------------------------------------------------------

 
 “Guaranteed Obligations” has the meaning specified in Section 8.01(a).
 
“Guarantors” means the Parent and the Subsidiary Guarantors.
 
“Guaranty” means the Parent Guaranty and the Subsidiary Guaranty.
 
“Guaranty Supplement” has the meaning specified in Section 8.05.
 
“Hazardous Materials” means (a) any chemicals, materials or substances
designated, classified or regulated as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law, and (b) petroleum or petroleum
products, by-products or breakdown products, radioactive materials,
asbestos-containing materials and polychlorinated biphenyls.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
 
“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.
 
“Increase Date” has the meaning specified in Section 2.18(a).
 
“Increasing Lender” has the meaning specified in Section 2.18(b).
 
“Incremental Commitment Date” has the meaning specified in Section 2.18(b).
 
“Incremental Commitment” has the meaning specified in Section 2.18(a).
 
“Incremental Facility” has the meaning specified in Section 2.18(a).
 
“Incremental Lender” means an Increasing Lender or an Assuming Lender pursuant
to Section 2.18.
 
“Incremental Revolving Credit Facility” has the meaning specified in Section
2.18(a).
 
“Incremental Term B Facility” has the meaning specified in Section 2.18(a).
 
“Indemnified Costs” has the meaning specified in Section 7.05(a).
 
“Indemnified Party” has the meaning specified in Section 9.04(b).
 
“Information Memorandum” means the information memorandum dated August 2007,
used by the Lead Arranger in connection with the syndication of the Commitments.
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Initial Issuing Bank” means the bank listed on the signature pages hereof as
the Initial Issuing Bank.

 
17

--------------------------------------------------------------------------------

 

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.
 
“Initial Swing Line Bank” means the bank listed on the signature pages hereof as
the Initial Swing Line Bank.
 
“Intercreditor Agreement” means the Intercreditor Agreement in substantially the
form of Exhibit G between the Collateral Agent and Royal Bank, as second lien
collateral agent for the lenders under the Second Lien Term Loan Agreement.
 
“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) EBITDA to (b) Cash Interest Expense, in each case as determined for the
Parent and its Subsidiaries on a Consolidated basis.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months and, subject to clause (c) of this definition, nine or
twelve months or a shorter period, as the Borrower may, upon notice received by
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
 
(a)                 whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day;
 
(b)                 whenever the first day of any Interest Period occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month; and
 
(c)                 in the case of any such Borrowing, the Borrowers shall not
be entitled to select an Interest Period having duration of nine or twelve
months or an Interest Period shorter than one month unless, by 2:00 P.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, each Lender notifies the Administrative Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any Lender to so respond by such time being deemed for all purposes
of this Agreement as an objection by such Lender to the requested duration of
such Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative to an Interest Period of nine or twelve months or an
Interest Period shorter than one month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 
18

--------------------------------------------------------------------------------

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person.
 
“Issuing Bank” means the Initial Issuing Bank and any Eligible Assignee to which
the Letter of Credit Commitment hereunder has been assigned pursuant to Section
9.07 so long as such Eligible Assignee expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
 
“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).
 
“Lead Arranger” has the meaning specified in the recital of parties to this
Agreement.
 
“Lender Party” means any Lender, any Issuing Bank, the Swing Line Bank and any
Incremental Lender.
 
“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.
 
“Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
amount set forth opposite the Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or, if the Issuing Bank has entered into
an Assignment and Acceptance, set forth for the Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as the
Issuing Bank’s “Letter of Credit Commitment” as such amount may be reduced at or
prior to such time pursuant to Section 2.05.
 
“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Bank’s Letter of Credit Commitments at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.
 
“Letters of Credit” has the meaning specified in Section 2.01(c).
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 
19

--------------------------------------------------------------------------------

 

“Loan Documents” means (a) for purposes of this Agreement and the Guaranty,
(i) this Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral
Documents, (v) the Fee Letter, (vi) the Intercreditor Agreement and (vii) each
Letter of Credit Agreement, in each case as amended, and (b) for purposes of the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Letter of Credit
Agreement and (vii) each Secured Hedge Agreement, in each case as amended.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Management Agreements” means (a) the Monitoring and Oversight Agreement dated
as of September 27, 2007, by and among the Company, Borrower, Parent and the
Sponsor and (b) the Financial Advisory Agreement, dated as of September 27,
2007, by and among the Company, Borrower, Parent and the Sponsor.
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means any material adverse change in the business,
revenues, operations, financial condition or liabilities (contingent or
otherwise) of any Loan Party or any of its Subsidiaries.
 
“Material Adverse Effect” means any event, occurrence, violation, inaccuracy,
circumstance or other matter which has or is reasonably likely to have a
material adverse effect on (i) after the Effective Date (A) the business,
assets, properties, operations, financial condition or results of operations of
the Parent and the Subsidiaries taken as a whole, or (B) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (ii) on or prior to the Effective Date, a Company Material Adverse
Effect.
 
“Maximum Incremental Facility Amount” means, on any date, $25,000,000.
 
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Parent ending on or prior to
such date; provided that for purposes of determining Cash Interest Expense for
the first three fiscal quarters ending after the Effective Date, (i) in the case
of the first fiscal quarter ending after the Effective Date, “Measurement
Period” shall refer to Cash Interest Expense for such fiscal quarter multiplied
by four, (ii) in the case of the second fiscal quarter ending after the
Effective Date, “Measurement Period” shall refer to Cash Interest Expense for
the two most recently ended Financial Quarters multiplied by two and (iii) in
the case of the third fiscal quarter ending after the Effective Date,
“Measurement Period” shall refer to Cash Interest Expense for the three most
recently ended Financial Quarters multiplied by 4/3.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgaged Properties” means each real property owned in fee, if any, which
shall be subject to a Mortgage delivered after the Effective Date pursuant to
Section 5.01(j).
 
“Mortgage” has the meaning specified in Section 5.01(j)(iv).
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 
20

--------------------------------------------------------------------------------

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA and (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.
 
“Net Cash Proceeds” means, (a) with respect to any Disposition of any asset of
the Borrower or any of its Subsidiaries (other than Disposition of assets
permitted (or not expressly prohibited) pursuant to Section 5.02(e)(i) through
(xiv)), the excess, if any, of (i) the sum of cash and Cash Equivalents received
in connection with such sale, lease, transfer or other disposition (including
any cash or Cash Equivalents received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount, premium or penalty (if
any) of any Debt (other than Debt under the Loan Documents) that is secured by
such asset, (B) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or its Subsidiaries,
(C) federal, state, provincial, foreign and local taxes reasonably estimated (on
a Consolidated basis) to be actually payable in connection therewith, and (D) a
reasonable reserve for any purchase price adjustment, any indemnification
payments (fixed and contingent) attributable to the seller’s obligations to the
purchaser undertaken by the Borrower or any of its Subsidiaries or any liability
associated therewith or retained by the Borrower or any Subsidiary in connection
with such  Disposition (but excluding any purchase price adjustment or any
indemnity which, by its terms, will not under any circumstances be made prior to
the Termination Date); provided, however, that Net Cash Proceeds shall not
include any such amounts to the extent such amounts are (x) reinvested in the
business of the Borrower and its Subsidiaries within 180 days after the date of
receipt thereof or (y) committed to be reinvested in the business of the
Borrower and its Subsidiaries within nine months after the date of receipt
thereof, if such reinvestment is completed within 180 days after the end of such
nine month period;
 
(b)           with respect to the incurrence or issuance of any Debt (other than
any Debt permitted by Section 5.02(b)) by the Borrower or any of its
Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) Taxes and the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Borrower or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i);
 
(c)           with respect to the sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by any
Person (other than Excluded Issuances), an amount equal to the Applicable Equity
Prepayment Percentage of the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such sale or issuance over (ii) Taxes
and the underwriting discounts and commissions or similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses, incurred by the
Borrower or any of its Subsidiaries in connection with such sale or issuance to
the extent such amounts were not deducted in determining the amount referred to
in clause (i); and
 
(d)           with respect to any Extraordinary Receipt that is not otherwise
included in clauses (a), (b) or (c) above, the sum of the cash and Cash
Equivalents received in connection therewith in excess of all Taxes actually
paid or estimated by the Borrower to be payable in respect of the Extraordinary
Receipt; provided, however, that Net Cash Proceeds shall not include any such
amounts to the extent such amounts are (x) reinvested in the business of the
Borrower and its Subsidiaries within 180 days after the date of receipt thereof
or (y) committed to be reinvested in the business of the Borrower and its
Subsidiaries within nine months after the date of receipt thereof, if such
reinvestment is completed within 180 days after the end of such nine month
period.

 
21

--------------------------------------------------------------------------------

 

“Non-Consenting Lender” means, in the event that the Required Lenders have
agreed to any consent, waiver or amendment pursuant to Section 9.01 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.
 
“Note” means a Term Note or a Revolving Credit Note.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Notice of Renewal” has the meaning specified in Section 2.01(c).
 
"Notice of Swing Line Borrowing" has the meaning specified in Section 2.02(b).
 
“Notice of Termination” has the meaning specified in Section 2.01(c).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 6.01(h).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.
 
“Other Taxes” has the meaning specified in Section 2.13(b).
 
“Parent” has the meaning specified in the recital of parties to this Agreement.
 
“Parent Guaranty” means the guaranty of the Parent set forth in Article VIII.
 
“Participant Register” has the meaning specified in Section 9.07(g).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Acquisition” means any acquisition consummated pursuant to Section
5.02(f)(vii).
 
“Permitted Earn-Out Obligations” has the meaning specified in Section
5.02(f)(xv).
 
“Permitted Encumbrances” means (a) easements, rights-of-way, zoning
restrictions, minor defects or irregularities in title and other similar
encumbrances not interfering in any material respect with the use of the
property to which such Lien is attached and (b) such other encumbrances
specified in the Mortgages.

 
22

--------------------------------------------------------------------------------

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
as to a material portion of Collateral: (a) Liens for taxes, assessments and
governmental charges or levies not overdue for more than 30 days and, if overdue
by more than 30 days (i) which are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP or (ii) with respect to which the failure to make such payment could not,
individually or in the aggregate with all such other payments, reasonably be
expected to have a Material Adverse Effect; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that (i) are not overdue for a period of more than 30 days and (ii) and, if
overdue by more than 30 days (A) which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books or (B) with respect to which
the failure to make payment could not reasonably be expected to result in a
Material Adverse Effect; (c) pledges or deposits in the ordinary course of
business to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) deposits to secure
the performance of bids, trade contracts and leases (other than indebtedness for
borrowed money), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (e) Liens securing judgments
(or the payment of money not constituting a Default under Section 6.01(h) or
securing appeal or other surety bonds related to such judgments); (f) Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; (g) letters of credit or bank
guarantees that have been posted to support payment of the items in clauses (c),
(d) or (f); and (h) Permitted Encumbrances.
 
“Permitted Refinancing” means, with respect to any Person, any (x) modification,
refinancing, refunding, renewal or extension of any Debt of such Person or (y)
conversion of any Debt of such Person into Equity Interests of such Person
(other than Disqualified Equity Interests); provided that, in the case of any
such Debt, (a) the principal amount (or accreted value, if applicable) thereof
does not exceed the principal amount (or accreted value, if applicable) of the
Debt so modified, refinanced, refunded, renewed or extended except by an amount
equal to any unpaid accrued interest and a premium thereon plus other reasonable
amounts paid, and fees and expenses incurred in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 5.02(b), (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a weighted average life to maturity equal to
or greater than the weighted average life to maturity of, the Debt being
modified, refinanced, refunded, renewed or extended, (c) if the Debt being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Loans, such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the Advances on terms not
materially less favorable to the Loan Parties, taken as a whole, than those
contained in the documentation governing the Debt being modified, refinanced,
refunded, renewed or extended and (d) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed or extended Debt are not materially less favorable to the Loan Parties
or the Lenders than the terms and conditions of the Debt being modified,
refinanced, refunded, renewed or extended.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 
23

--------------------------------------------------------------------------------

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 9.02(b).
 
“Pledged Debt” has the meaning specified in the Security Agreement.
 
“Pledged Equity” has the meaning specified in the Security Agreement.
 
“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).
 
“Pull-Back Amount” has the meaning specified in Section 5.02(n).
 
“Purchase Agreement” has the meaning specified in the Preliminary Statements.
 
“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.
 
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Documents” means the Purchase Agreement and the Second Lien Term Loan
Agreement.
 
“Required Lenders” means at any time, Lenders owed or holding more than a 55%
interest of the sum of (i) the aggregate principal amount of the Advances
outstanding at such time, (ii) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (iii) the aggregate Unused Revolving Credit
Commitments at such time; provided, however, that if any one Lender shall hold
at any time more than a 55% interest of the sum of the amounts set forth in (i),
(ii) and (iii) above, then any determination of Required Lenders shall include
such Lender and at least one more Lender; provided further, however, that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit Commitment of such Lender at such time.  For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and Letter of Credit Advances owing to any Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 
24

--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Revolving Credit Advance” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.
 
“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit Commitment,” as such amount
may be reduced at or prior to such time pursuant to Section 2.05.
 
“Revolving Credit Commitment Fee” means 0.50% per annum; provided that such
amount shall be reduced to 0.375% per annum at any time when the Total Leverage
Ratio is not greater than 2.00:1:00. The Revolving Credit Commitment Fee shall,
as of any date of determination, be determined by reference to the Total
Leverage Ratio as the last day of the Measurement Period ending on the last day
of the most recently-ended fiscal quarter.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
 
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended.
 
“Royal Bank” has the meaning specified in the recital of parties to this
Agreement.
 
“Scheduled Termination Date” means, (i) in respect of the Term B Facility, the
Revolving Credit Facility, the Letter of Credit Facility and the Swing Line
Facility, the date that is five years following the Effective Date, and (ii) in
respect of the Term C Facility, the Scheduled Termination Date as that term is
defined in the Second Lien Term Loan Agreement (as in effect on the date
hereof).
 
“Second Lien Term Loan Agreement” has the meaning specified in the Preliminary
Statements.
 
“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.
 
“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 
25

--------------------------------------------------------------------------------

 

“Secured Parties” means the Agents, the Lender Parties (other than the Term C
Lenders) and the Hedge Banks.
 
“Security Agreement” has the meaning specified in Section 3.01(a)(ii).
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA, and (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and no Person
other than the Loan Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person on a
consolidated basis is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person on a consolidated
basis, (b) the present fair salable value of the assets of such Person on a
consolidated basis is not less than the amount that will be required to pay the
probable liability of such Person on a consolidated basis on its debts as they
become absolute and matured, (c) such Person on a consolidated basis does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature on a
consolidated basis and (d) such Person on a consolidated basis is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital on a consolidated basis.  The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Specified Adjustments”  means, for any Measurement Period, the sum of:
 
(a)           any extraordinary, unusual or non-recurring gains or losses,
plus/minus
 
(b)           any non-cash losses or gains resulting from Hedging Agreements
permitted by Section 5.02(b), plus
 
(c)           fees and expenses incurred in connection with the Transaction
within 6 months of the Effective Date, and
 
(d)           management and consulting fees relating to the A&M Communications
acquisition paid in lieu of purchase price prior to December 31, 2009 in an
aggregate amount not to exceed $2,000,000, plus
 
(e)           expenses and fees incurred in connection with, and within 6 months
following the date of, any Permitted Acquisition, whether or not consummated, in
an aggregate amount for all such expenses and fees not to exceed $500,000 for
any Measurement Period, plus
 
(f)           HSP project start-up expenses incurred within the 6 months
following such startup in an amount equal to the difference between actual gross
margin for such HSP project and a base gross margin of 14%, up to a maximum
amount for all such expenses not to exceed $250,000 for such HSP project, plus
 
(g)           non-cash losses, charges and expenses, minus

 
26

--------------------------------------------------------------------------------

 

(h)           cash payments made during such period in respect of non-cash
losses, charges or expenses added to EBITDA in any prior period, plus
 
i)           notwithstanding the foregoing, EBITDA to the extent included in any
relevant Measurement Period, with respect to the fiscal quarters ended March 31,
2007, June 30, 2007, September 30, 2007 and December 31, 2007, shall be an
amount equal to $1,082,584, $1,506,559, $443,753 and $398,753, respectively, as
provided in the Ernst & Young quality of earnings report delivered to the
Administrative Agent.


“Sponsor” means, collectively, HM Capital Partners LLC, a Delaware limited
liability company and its Affiliates.
 
“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.
 
“Subordinated Debt” shall mean Debt of the Loan Parties that is, by its terms,
subordinated in right of payment to the obligations of the Loan Parties under
the Loan Documents, as applicable.
 
“Subordinated Obligations” has the meaning specified in Section 8.06.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
 
“Subsidiary Guarantors” means the Subsidiaries of the Parent listed on
Schedule II hereto and each other Subsidiary of the Parent that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).
 
“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.
 
“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).
 
“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit.
 
“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(d) or (b) any Revolving Credit Lender pursuant to Section
2.02(b).
 
“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to Section
9.07 so long as such Eligible Assignee expressly agrees to perform in accordance
with their terms all obligations that by the terms of this Agreement are
required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

 
27

--------------------------------------------------------------------------------

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(d) or the Revolving Credit
Lenders pursuant to Section 2.02(b).
 
“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Assumptions, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Swing Line Bank’s “Swing Line Commitment,” as such amount may be reduced at
or prior to such time pursuant to Section 2.05.
 
“Swing Line Facility” means, at any time, an amount equal to the lesser of (a)
the amount of the Swing Line Bank’s Swing Line Commitment at such time and (b)
$5,000,000, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.
 
“Tax Returns” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of taxes and similar
government charges.
 
“Taxes” has the meaning specified in Section 2.13(a).
 
“Term B Advance” has the meaning specified in Section 2.01(a)(i).
 
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Advances
of the same Type made by the Term B Lenders.
 
“Term B Commitment” means, with respect to any Term B Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term B Commitment” or, if such Lender has entered into one or more
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term B
Commitment”.


“Term B Facility” means, at any time, the aggregate amount of the Term B
Lenders’ Term B Commitments at such time.
 
“Term B Lender” means any Lender that has a Term B Commitment.
 
“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term B
Advance made by such Lender, as amended.
 
“Term C Advance” has the meaning specified in Section 2.01(a)(ii).
 
“Term C Borrowing” means a borrowing consisting of simultaneous Term C Advances
of the same Type made by the Term C Lenders.

 
28

--------------------------------------------------------------------------------

 

“Term C Commitment” means, with respect to any Term C Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term C Commitment” or, if such Lender has entered into one or more
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term C
Commitment”.


“Term  C  Facility”  means, at any time, the aggregate amount of the Term C
Commitments at such time.


“Term C Lender” means any Lender that has a Term C Commitment.
 
“Term C Note” means a promissory note of the Borrower payable to the order of
any Term C Lender, in substantially the form of Exhibit A-3 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term C
Advance made by such Lender, as amended.
 
“Termination Date” shall mean (a) as used in the Collateral Documents and the
Guaranty, the date upon which all Commitments (other than the Term C Commitment)
have terminated, all obligations under all Secured Hedge Agreements have
terminated or otherwise secured or satisfied on terms reasonably acceptable to
the applicable Hedge Banks, no Letters of Credit are outstanding (or as to any
Letter of Credit that remains outstanding, as to which the Borrower has provided
a backstop letter of credit or cash-collateralized the obligations thereunder on
terms reasonably acceptable to the Issuing Bank), and the Advances (other than
the Term C Advances), together with all interest, Fees and other non-contingent
Obligations, have been paid in full in cash, and (b) for all other purposes, the
date upon which all Commitments have terminated, no Letters of Credit are
outstanding (or if Letters of Credit remain outstanding, as to which the
Borrower has cash-collateralized such Letters of Credit), and the Advances,
together with all interest, Fees and other non-contingent Obligations, have been
paid in full in cash.
 
“Total Leverage Ratio” means, at any date of determination, the ratio of (a)
Debt for Borrowed Money as of the last day of such Measurement Period to (b)
EBITDA for such Measurement Period, in each case as determined for the Parent
and its Subsidiaries on a Consolidated basis.
 
“Transaction” means consummation of the Acquisition and the other transactions
contemplated by the Transaction Documents.
 
“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Bank pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line bank pursuant to Section 2.01(d) and
outstanding at such time.

 
29

--------------------------------------------------------------------------------

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Withdrawal Liability” has the meaning in Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  References to any Person include the permitted
successors and permitted assigns of such Person.
 
SECTION 1.03.  Accounting Terms.  (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States of America in effect on the date of
determination thereof (“GAAP”); provided, however, that, in the event of any
change in GAAP or the application thereof including treatment for revenue
recognition from those applied in the preparation of the financial statements
referred to in Section 4.01(g) that would affect the computation of any
financial covenant or requirement set forth in this Agreement or any other Loan
Document, and the Borrower or the Required Lenders shall so request, the Agents
(subject to the approval of the Required Lenders) and the Borrower shall
negotiate in good faith to amend such financial covenant or requirement to
preserve the original intent thereof in light of such change in GAAP; provided,
further, that, until so amended as provided in the preceding proviso, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP
without regard to such change therein, and (b) the Loan Parties shall furnish to
the Agents financial statements and other documents required under this
Agreement setting forth a reconciliation between calculations of such financial
covenant or requirement made before and after giving effect to such change in
GAAP.
 
(b)           As of any date of determination, for purposes of determining any
test, covenant or ratio (and any financial calculations required to be made or
included within such ratios), or required for purposes of preparing any
certificate to be delivered pursuant to the definition of “Permitted
Acquisition”, the calculation of such tests, covenants, ratios and other
financial calculations shall include or exclude, as the case may be, the effect
of any assets or businesses that have been acquired or any Subsidiary, line of
business or facility Disposed of by the Borrower or any of its Subsidiaries
pursuant to the terms hereof (including through mergers or consolidations) as of
such date of determination, as determined by the Borrower on a pro forma basis
(to be limited to (i) pro forma adjustments arising out of events which are
directly attributable to the Acquisition, any such Permitted Acquisition,
Disposition or incurrence of Debt, are factually supportable and are expected to
have a continuing impact, in each case as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act, as interpreted by the Staff
of the Securities and Exchange Commission or (ii) pro forma adjustments
reasonably acceptable to the Administrative Agent and evidenced by a “quality of
earnings” or similar report prepared by the Borrower’s auditors arising out of
operating expense reductions attributable to such transaction being given pro
forma effect that (A) have been realized or (B) will be implemented following
such transaction and are supportable and quantifiable and, in each case,
including, but not limited to, (1) reduction in personnel expenses, (2)
reduction of costs related to administrative functions, (3) reductions of costs
related to leased or owned properties and (4) reductions from the consolidation
of operations and streamlining of corporate overhead) using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired or sold and the consolidated financial statements of the
Borrower and its Subsidiaries, which shall be reformulated as if such Permitted
Acquisition or Disposition, and all other Permitted Acquisitions or Dispositions
that have been consummated during the period, and any Debt or other liabilities
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period (and assuming that such Debt to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant acquisition at the interest rate which is or would be in effect with
respect to such Debt as at the relevant date of determination); provided that
any increase in EBITDA as a result of such adjustments shall not exceed 15% of
total consolidated EBITDA.

 
30

--------------------------------------------------------------------------------

 

SECTION 1.04.  Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by the Administrative Agent in New York, New York
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in U.S. dollars
with such other currency.
 
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
 
SECTION 2.01.  The Advances and the Letters of Credit.  (a)  (i) The Term B
Advances.  Each Term B Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance (a “Term B Advance”) to the
Borrower on the Effective Date in an amount not to exceed such Lender’s Term B
Commitment at such time.  The Term B Borrowing shall consist of Term B Advances
made simultaneously by the Term B Lenders ratably according to their Term B
Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.
 
                      (ii)   The Term C Advances.     Each Term C Lender agrees
to make a Term C Advance on the terms and conditions as set forth in Section
2.01 of the Second Lien Term Loan Agreement (as in effect on the date hereof);
provided that from and after the making of such advance, such Term C Advance
shall be deemed to be outstanding under this Agreement.
 
(b)           The Revolving Credit Advances.  Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in an amount for each such Advance not to exceed such Lender’s
Unused Revolving Credit Commitment at such time.  Each Revolving Credit
Borrowing shall be in an aggregate amount of $1,000,000 or an integral multiple
of $100,000 in excess thereof (other than a Borrowing the proceeds of which
shall be used solely to repay or prepay in full outstanding Letter of Credit
Advances) and shall consist of Revolving Credit Advances made simultaneously by
the Revolving Credit Lenders ratably according to their Revolving Credit
Commitments.  Within the limits of each Revolving Credit Lender’s Unused
Revolving Credit Commitment in effect from time to time, the Borrower may borrow
under this Section 2.01(b), prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(b).  The Revolving Credit Facility shall not exceed
$20,000,000 at any time.

 
31

--------------------------------------------------------------------------------

 

(c)           The Letters of Credit.  The Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) standby letters of credit (the “Letters
of Credit”) in U.S. Dollars for the account of the Borrower from time to time on
any Business Day during the period from the Effective Date until 5 Business Days
before the Scheduled Termination Date in an aggregate Available Amount (i) for
all Letters of Credit issued by the Issuing Bank not to exceed at any time the
Letter of Credit Facility at such time and (ii) for each such Letter of Credit
not to exceed an amount equal to the aggregate Unused Revolving Credit
Commitments of the Revolving Credit Lenders at such time.  No Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than the earlier of (x) the date that is
12 months after the date such Letter of Credit is issued and (y) the date that
is five Business Days before the Scheduled Termination Date, but may by its
terms be renewable automatically for a successive 12 month period or renewable
annually upon notice (a “Notice of Renewal”) given to the Issuing Bank and the
Administrative Agent on or prior to any date for notice of renewal set forth in
such Letter of Credit but in any event at least three Business Days prior to the
date of the proposed renewal of such Letter of Credit and upon fulfillment of
the applicable conditions set forth in Article III unless the Issuing Bank has
notified the Borrower (with a copy to the Administrative Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 Business Days prior to the date of automatic renewal of its
election not to renew such Letter of Credit (a “Notice of Termination”);
provided that the terms of each Letter of Credit that is automatically renewable
annually shall (w) require the Issuing Bank to give the beneficiary named in
such Letter of Credit notice of any Notice of Termination, (x) permit such
beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date such Letter of Credit otherwise would have been automatically
renewed, (y) permit the Issuing Bank to prevent any such renewal at least once
in each twelve month period (commencing with the date of issuance of each such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day in each such twelve month period to be agreed upon at the time each
such Letter of Credit is issued, and (z) not permit the expiration date (after
giving effect to any renewal) of such Letter of Credit in any event to be
extended to a date later than five Business Days before the Scheduled
Termination Date.  If either a Notice of Renewal is not given by the Borrower or
a Notice of Termination is given by the Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the Issuing Bank may in its
discretion, unless instructed to the contrary by the Administrative Agent or the
Borrower, deem that a Notice of Renewal had been timely delivered and in such
case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement.  Within the limits of the Letter of Credit
Facility, and subject to the limits referred to above, the Borrower may request
the issuance of Letters of Credit under this Section 2.01(c), repay any Letter
of Credit Advances resulting from drawings thereunder pursuant to
Section 2.04(c) and request the issuance of additional Letters of Credit under
this Section 2.01(c). The Letter of Credit Facility shall not exceed $10,000,000
at any time.
 
(d)           The Swing Line Advances.  Each Swing Line Bank severally agrees,
on the terms and conditions hereinafter set forth, to make Swing Line Advances
to the Borrower from time to time on any Business Day during the period from the
date hereof until the Scheduled Termination Date (i) in an aggregate amount not
to exceed at any time outstanding the lesser of (x) the Swing Line Facility at
such time and (y) the Swing Line Bank’s Swing Line Commitment at such time and
(ii) in an amount for each such Swing Line Borrowing not to exceed the aggregate
of the Unused Revolving Credit Commitments of the Revolving Credit Lenders at
such time.  No Swing Line Advance shall be used for the purpose of funding the
payment of principal of any other Swing Line Advance.  Each Swing Line Borrowing
shall be in an amount of $500,000 or an integral multiple of $100,000 in excess
thereof and shall be made as a Base Rate Advance.  Within the limits of the
Swing Line Facility and within the limits referred to in clause (ii) above, the
Borrower may borrow under this Section 2.01(d), prepay pursuant to Section 2.06
and reborrow under this Section 2.01(d).  Immediately upon the making of a Swing
Line Advance, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Bank a
risk participation in such Swing Line Advance in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Swing Line Advance.

 
32

--------------------------------------------------------------------------------

 

SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.01(a)(ii), 2.02(b) or (c) or 2.03, each Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Appropriate Lender prompt notice thereof by telecopier
or electronic communication.  Each such notice by the Borrower of a Borrowing (a
“Notice of Borrowing”) may be by either telephone (confirmed immediately in
writing), telecopier or electronic communication, in substantially the form of
Exhibit B hereto, in each case specifying therein the requested (i) date of such
Borrowing, (ii) Facility under which such Borrowing is to be made, (iii) Type of
Advances comprising such Borrowing, (iv) aggregate amount of such Borrowing and
(v) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance.  Each Appropriate Lender shall, before
11:00 A.M. (New York City time) on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
the Administrative Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing in accordance with the respective Commitments under
the applicable Facility of such Lender and the other Appropriate Lenders.  After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that, in the case of any Revolving Credit Borrowing, the
Administrative Agent shall first apply such funds to prepay ratably the
aggregate principal amount of any Letter of Credit Advances outstanding at such
time, together with interest accrued and unpaid thereon to and as of such date.
 
(b)   (i) Each Swing Line Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank.  Each such notice of a Swing
Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing).  The Swing
Line Bank will make the amount of the requested Swing Line Advances available to
the Borrower at the Borrower’s Account, in same day funds.
 
(ii)           The Swing Line Bank may, at any time in its sole and absolute
discretion, make a request to the Administrative Agent on behalf of the Borrower
(and the Borrower hereby irrevocably authorizes the Swing Line Bank to so
request on its behalf) that each Revolving Credit Lender make a Base Rate
Advance in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Advances then outstanding. Such request shall be deemed to be a
Notice of Borrowing for purposes hereof and shall be made in accordance with the
provisions of Section 2.02(a) without regard solely to the minimum amounts
specified therein but subject to the satisfaction of the conditions set forth in
Section 3.02; provided, that for the purposes of determining each Revolving
Credit Lender’s Commitment with respect to such Borrowing, the Swing Line
Advance to be repaid with the proceeds of such Borrowing shall be deemed to not
be outstanding.  The Swing Line Bank shall furnish the Borrower with a copy of
the applicable Notice of Borrowing promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Notice of Borrowing
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same date funds, not later than 11:00 A.M. on the day
specified in such Notice of Borrowing.

 
33

--------------------------------------------------------------------------------

 

(iii)           If for any reason any Swing Line Advance cannot be refinanced by
a Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in Section
2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Advance and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Bank pursuant to Section 2.02(b)(ii)
shall be deemed payment in respect of such participation.
 
(iv)           If and to the extent that any Revolving Credit Lender shall not
have made the amount of its Pro Rata Share of such Swing Line Advance available
to the Administrative Agent in accordance with the provisions of Section
2.02(b)(ii), such Revolving Credit Lender agrees to pay to the Administrative
Agent forthwith on demand such amount together with interest thereon, for each
day from the date of the applicable Notice of Borrowing delivered by the Swing
Line Bank until the date such amount is paid to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry practices on interbank compensation.
 
(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in Swing Line Advance
pursuant to this Section 2.02(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence of continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02.  No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.
 
(c)   Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for the first 30 days following the Effective Date (or until such
earlier date as shall be specified in its sole discretion by the Administrative
Agent in a written notice to the Borrower and the Lenders) or for any Borrowing
if the aggregate amount of such Borrowing is less than $1,000,000 or if the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Term B Advances
may not be outstanding as part of more than five separate Borrowings, the Term C
Advance may not be outstanding as part of more than one Borrowing and the
Revolving Credit Advances may not be outstanding as part of more than ten
separate Borrowings.
 
(d)   Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III pursuant to Section 9.04(c).
 
(e)   Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay or pay to the Administrative Agent forthwith
on demand such corresponding amount and to pay interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at such time under Section 2.07 to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate.  If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

 
34

--------------------------------------------------------------------------------

 

(f)   The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telecopier.  Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) may be by either telephone (confirmed immediately in writing) or
telecopier or electronic communication, in each case specifying therein the
requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as the Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit  (a
“Letter of Credit Agreement”).  If (x) the requested form of such Letter of
Credit is acceptable to the Issuing Bank in its sole discretion and (y) it has
not received notice of objection to such issuance from the Required Lenders, the
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance.  In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.
 
(b)   Letter of Credit Reports.  The Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by the
Issuing Bank during the previous week and drawings during such week under all
Letters of Credit issued by the Issuing Bank, (B) to each Revolving Credit
Lender on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by the Issuing Bank
during the preceding month and drawings during such month under all Letters of
Credit issued by the Issuing Bank and (C) to the Administrative Agent and each
Revolving Credit Lender on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by the Issuing
Bank.

 
35

--------------------------------------------------------------------------------

 

(c)   Participations in Letters of Credit.  Upon the issuance of a Letter of
Credit by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Lender’s Pro Rata Share of the Available Amount of
such Letter of Credit, effective upon the issuance of such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(c) by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to such Lender’s Pro Rata
Share of such L/C Disbursement.  Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this Section
2.03(c) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Commitments, and that each such payment shall be made without any off-set,
abatement, withholding or reduction whatsoever.  If and to the extent that any
Revolving Credit Lender shall not have so made its Pro Rata Share of the amount
of such L/C Disbursement available to the Administrative Agent, such Revolving
Credit Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date such L/C
Disbursement is due pursuant to Section 2.04(c) until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable.  If such Lender shall pay to
the Administrative Agent its Pro Rata Share of the amount of such L/C
Disbursement, plus any applicable interest, for the account of such Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by the Issuing Bank shall be reduced by such
amount on such Business Day.
 
(d)   Drawing and Reimbursement.  The payment by the Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by the Issuing Bank of a Letter of Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft.
 
(e)   Failure to Make Letter of Credit Advances.  The failure of any Lender to
make the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.
 
SECTION 2.04.  Repayment of Advances.  (a)(i) Term B Advances.  The Borrower
shall repay to the Administrative Agent for the ratable account of the Term B
Lenders the aggregate outstanding principal amount of the Term B Advances in
quarterly installments payable on the last Business Day of each March, June,
September and December, commencing on the last Business Day of December, 2007,
in an amount equal to (i) on each such date occurring after the Effective Date
through and including December 31, 2008, 0.25% , (ii) on each date occurring
thereafter until December 31, 2009, 0.50%, and (iii) on each date thereafter
0.75%, in each case of the sum of the original principal amount of the Term B
Advances (which amount shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section
2.06).  The final principal installment shall be repaid on the Scheduled
Termination Date and in any event shall be in an amount equal to the aggregate
principal amount of the Term B Advances outstanding on such date.
 
(ii)           Term C Advances. The Borrower shall repay all Term C Advances in
accordance with Section 2.04 of the Second Lien Term Loan Agreement (as in
effect on the date hereof).
 
(b)   Revolving Credit Advances.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Scheduled
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding.
 
(c)   Letter of Credit Advances.  (i)  The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of one Business Day following demand and the Scheduled Termination Date, the
outstanding principal amount of each Letter of Credit Advance made by each of
them.
 
 
36

--------------------------------------------------------------------------------

 
(ii)           The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Issuing Bank of any draft or the reimbursement by the
Borrower thereof):
 
(A)                 any lack of validity or enforceability of any Loan Document,
any Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
 
(B)                 any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations of the Borrower in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(C)                 the existence of any claim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
 
(D)                 any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
 
(E)                 payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;
 
(F)                 any exchange, release or non-perfection of any Collateral or
other collateral, or any release or amendment or waiver of or consent to
departure from the Guaranty or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents; or
 
(G)                 any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
 
(d) Swing Line Advances.  The Borrower shall repay to the Administrative Agent
for the ratable account of the Swing Line Bank and each other Revolving Credit
Lender that has made a Swing Line Advance, the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh Business Day after the requested date of such
Borrowing) and the Scheduled Termination Date.
 
37

--------------------------------------------------------------------------------


 
SECTION 2.05.  Termination or Reduction of the Commitments.  (a)  Optional.  The
Borrower may, without premium or penalty, upon at least five Business Days’
notice to the Administrative Agent, terminate in whole or reduce in part the
unused portions of the Letter of Credit Facility, the Swing Line Facility and
the Unused Revolving Credit Commitments; provided, however, that each partial
reduction of a Facility (i) shall be in an aggregate amount of $500,000 or an
integral multiple of $100,000 in excess thereof, (ii) shall be made ratably
among the Appropriate Lenders in accordance with their Commitments with respect
to such Facility; provided, further that the Borrower may rescind or postpone
any notice of termination if such termination would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or otherwise shall be delayed.
 
(b)                 Mandatory.  
 
(i)           The Letter of Credit Facility shall be permanently reduced from
time to time on the date of each reduction in the Revolving Credit Facility by
the amount, if any, by which the amount of the Letter of Credit Facility exceeds
the Revolving Credit Facility after giving effect to such reduction of the
Revolving Credit Facility.
 
(ii)           The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
 
SECTION 2.06.  Prepayments.  (a)  Optional.  (i) In respect of each Facility
(other than the Term C Facility), the Borrower may, upon at least one Business
Day’s notice in the case of Base Rate Advances and three Business Days’ notice
in the case of Eurodollar Rate Advances, in each case to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $500,000 or an integral multiple of $100,000 in excess thereof and (y)
if any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c); provided, however, that the Borrower
may rescind or postpone any notice of prepayment if such prepayment would have
resulted from a refinancing of all of the Facilities, which refinancing shall
not be consummated or otherwise shall be delayed.  Each such prepayment of any
Advances (other than the Term C Advances) shall be applied to the remaining
installments thereof as directed by the Borrower.


(ii)           In respect of the Term C Facility, the Borrower may make
prepayments as described in Section 2.06(a) of the Second Lien Term Loan
Facility.


(b) Mandatory.  Other than in respect of the Term C Advances (which must be
repaid in accordance with Section 2.06(b) of the Second Lien Term Loan Agreement
(as in effect on the date hereof)), (i)  the Borrower shall (i) for the Fiscal
Year ending on December 31, 2008, on the 125th day following the end of such
Fiscal Year, and (ii) commencing with the Fiscal Year ending on December 31,
2009, on the 100th day following the end of each Fiscal Year, in each case
prepay an aggregate principal amount of the Advances comprising part of the same
Borrowings in an amount equal to the Applicable Prepayment Percentage of Excess
Cash Flow for such Fiscal Year; provided, that prepayment of (A) the Term B
Advances pursuant to Section 2.06(a) or (B) the Revolving Advances pursuant to
Section 2.06(a) if accompanied by concurrent identical voluntary reductions of
the Revolving Credit Commitment pursuant to Section 2.05 during the period
commencing on the first day of such Fiscal Year through the date of prepayment
(without duplication) shall reduce on a dollar-for-dollar basis the amount
otherwise required to be prepaid pursuant to this clause (b)(i).  Each such
prepayment shall be applied first to the remaining installments of the Term B
Facility on a pro rata basis and second to the Revolving Credit Facility as set
forth in clause (v) below.
 
38

--------------------------------------------------------------------------------


 
(ii)           The Borrower shall, within 5 Business Days of the date of receipt
of any Net Cash Proceeds by any Loan Party or any of its Subsidiaries prepay an
aggregate principal amount of the Advances comprising part of the same
Borrowings in an amount equal to the amount of such Net Cash Proceeds.  Each
such prepayment shall be applied first to the remaining installments of the Term
B Facility on a pro rata basis and second to the Revolving Credit Facility as
set forth in clause (v) below.
 
(iii)           Upon notice from the Administrative Agent, the Borrower shall,
on each Business Day, post cash collateral in an aggregate principal amount of
the Revolving Credit Advances comprising part of the same Borrowings, the Letter
of Credit Advances and the Swing Line Advances and, as provided in clause (v)
below, deposit an amount in the Borrower’s Collateral Account in an amount equal
to the amount by which (A) the sum of the aggregate principal amount of (x) the
Revolving Credit Advances, (y) the Letter of Credit Advances and (z) the Swing
Line Advances then outstanding plus the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Revolving Credit Facility on such
Business Day.
 
(iv)           Upon notice from the Administrative Agent, the Borrower shall, on
each Business Day, pay to the Administrative Agent for deposit in the Collateral
Account an amount sufficient to cause the aggregate amount on deposit in the
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit then outstanding exceeds the Letter of Credit Facility
on such Business Day.
 
(v)           Prepayments of the Revolving Credit Facility made pursuant to
clauses (i), (ii) or (iii) above shall be first applied to prepay Letter of
Credit Advances then outstanding until such Advances are paid in full, second
applied to prepay Swing Line Advances then outstanding until such Advances are
paid in full; third applied to prepay Revolving Credit Advances then outstanding
comprising part of the same Borrowings until such Advances are paid in full and
fourth (solely in respect of clauses (iii) and (iv) above) applied as set forth
in clause (iv) above.
 
(vi)           Notwithstanding anything to the contrary contained in subsection
(b)(ii) of this Section 2.06, so long as no Event of Default shall have occurred
and be continuing and subject to reinvestment rights of the Loan Parties, if, on
any date on which a prepayment of Advances would otherwise be required pursuant
to subsection (b)(ii) of this Section 2.06, the aggregate amount of Net Cash
Proceeds or other amounts otherwise required by such subsections to be applied
to prepay Advances on such date are less than or equal to $250,000, the Borrower
may defer such prepayment until the date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required by such subsections to be
applied to prepay Advances exceeds $1,000,000, and then only the excess over
$1,000,000 shall be required to prepay Advances.  During such deferral period
the Borrower may apply all or any part of such aggregate amount to prepay
Revolving Credit Advances and may, subject to the fulfillment of the conditions
set forth in Section 3.02, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed).
 
(vii)           All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, together with any amounts owing pursuant to Section 9.04(c).
 
39

--------------------------------------------------------------------------------


 
(c)           All payments made pursuant to this Section 2.06 shall be without
penalty or premium (other than payment of any applicable amounts owing under
Section 2.07(b) or Section 9.04(c)).
 
SECTION 2.07.  Interest.  (a)  Scheduled Interest.  Other than in respect of the
Term C Advances, which interest shall accrue and be paid in accordance with
Section 2.07(a) of the Second Lien Term Loan Agreement (as in effect on the date
hereof), the Borrower shall pay interest on the unpaid principal amount of each
Advance owing to each Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin, payable in
arrears quarterly on the last Business Day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.
 
(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period that is three months, or an integral multiple thereof, after the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.
 
(b) Default Interest.  Upon the occurrence and during the continuation of an
Event of Default and at the request of the Required Lenders (or in the case of
an Event of Default under Sections 6.01(e) or (f), automatically), the Borrower
shall pay interest (“Default Interest”) on (i) the outstanding principal balance
of the Advances owing to each Lender Party, payable in arrears on the dates
referred to in clause (i) or (ii) of Section 2.07(a), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advances pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and (ii) to the fullest extent permitted by
applicable law, the overdue amount of any such unpaid interest, fee or other
amount payable under this Agreement or any other Loan Document to any Agent or
any Lender Party, from the date such amount shall be due until such amount shall
be paid in full, payable in arrears on the date such amount shall be paid in
full and on demand, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid, in the case of interest, on the Type of
Advance on which such interest has accrued pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and, in all other cases, on Base Rate Advances
pursuant to clause (i) of Section 2.07(a).
 
(c) Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period, if any, and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.
 
40

--------------------------------------------------------------------------------


 
SECTION 2.08.  Fees.  (a)  Revolving Credit Commitment Fee.  The Borrower shall
pay to the Administrative Agent for the account of the Revolving Credit Lenders
a Revolving Credit Commitment Fee, from the Effective Date in the case of each
such Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other such
Lender until the Termination Date, payable in arrears quarterly on the last
Business Day of each March, June, September and December and on the Termination
Date, on the average daily Unused Revolving Credit Commitment of such Lender
disregarding, for purposes of such determination, the outstanding amount of any
Swing Line Advances; provided, however, that any commitment fee accrued with
respect to the Revolving Credit Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.
 
(b) Letter of Credit Fees, Etc.  (i)  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly on the last Business Day of each March,
June, September and December and on the Termination Date, on such Lender’s
Pro Rata Share of the average daily aggregate Available Amount during such
quarter of all Letters of Credit outstanding from time to time at a rate of per
annum equal to the Applicable Margin for Eurodollar Rate Advances under the
Revolving Credit Facility.
 
(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
in arrears quarterly, on the last Business Day of each March, June, September
and December a fronting fee for each Letter of Credit issued by such Issuing
Bank in an amount equal to 0.125% of the Available Amount of such Letter of
Credit on the date of issuance of such Letter of Credit and other customary
commissions, issuance fees, transfer fees and other fees and charges of the
Issuing Bank in connection with the issuance or administration of each Letter of
Credit.
 
(c) Agents’ Fees.  The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.
 
SECTION 2.09.  Conversion of Advances.  (a)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances (other than a Term C Advance) of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, any Conversion of Eurodollar Rate Advances into Base Rate Advances on a
date other than the last day of an Interest Period for such Eurodollar Rate
Advances shall be subject to Section 9.04(c), any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Appropriate Lenders in accordance with their
Commitments under such Facility.  Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances.  Each notice of Conversion shall be irrevocable and binding on the
Borrower.
 
(b)       Mandatory.  (i)  On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(ii)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically and,
subject to the satisfaction of Section 9.04(c), on the last day of the then
existing Interest Period therefor, Convert into a Eurodollar Advance of one
month’s duration.
 
41

--------------------------------------------------------------------------------


 
(iii)           Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
SECTION 2.10.  Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.13 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost.
 
(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit.  A certificate as to such amounts submitted to the Borrower
by such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.
 
(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 51% of the then aggregate unpaid principal amount thereof shall
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.
 
42

--------------------------------------------------------------------------------


 
(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
 
(e) Notwithstanding the foregoing, this Section 2.10 shall not apply to the Term
C Lender or Obligations in respect of the Term C Advances, which shall instead
be governed by Section 2.10 of the Second Lien Term Loan Agreement.
 
SECTION 2.11.  Replacement of Lender; Mitigation of Circumstance.  In the event
that any Lender Party demands payment of costs or additional amounts pursuant to
Section 2.10 or Section 2.13 or asserts, pursuant to Section 2.10(d), that it is
unlawful for such Lender Party to make Eurodollar Rate Advances or becomes a
Defaulting Lender then (subject to such Lender Party’s or Issuing Bank’s right
to rescind such demand or assertion within 5 Business Days after the notice from
the Borrower referred to below) the Borrower may, upon 5 Business Days’ notice
to such Lender Party, Issuing Bank and the Administrative Agent, elect to cause
such Lender Party or Issuing Bank to assign its Advances and Commitments in full
to one or more Persons selected by the Borrower so long as (a) each such Person
satisfies the criteria of an Eligible Assignee and is reasonably satisfactory to
the Administrative Agent, (b) such Lender Party receives payment in full in cash
of the outstanding principal amount of all Advances made by it and all accrued
and unpaid interest thereon and all other amounts due and payable to such Lender
Party as of the date of such assignment (including, without limitation, amounts
owing pursuant to Sections 2.10, 2.13 and 9.04) and (c) each such Lender Party
assignee agrees to accept such assignment and to assume all obligations of such
Lender Party hereunder in accordance with Section 9.07.
 
SECTION 2.12.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.16), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day.  The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender Party assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
43

--------------------------------------------------------------------------------


 
(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.
 
(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(d) Whenever any payment or the performance of any covenant, duty or obligation
or delivery of any notice, document, certificate or other writing hereunder or
under the other Loan Documents shall be stated to be due on a day other than a
Business Day, such payment, performance or delivery shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or letter of
credit fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party.  If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.
 
(f) Whenever any payment received by the Administrative Agent under the Loan
Documents is insufficient to pay in full all amounts due and payable to the
Agents and the Lender Parties under or in respect of the Loan Documents on any
date, such payment shall be distributed by the Administrative Agent and applied
by the Agents and the Lender Parties in the following order of priority:
 
(i)             first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Agents (solely in
their respective capacities as Agents) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;
 
(ii)           second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Bank
(solely in its capacity as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Bank;
 
44

--------------------------------------------------------------------------------


 
(iii)          third, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lenders under Sections 9.04
hereof, Section 22 of the Security Agreement and any similar section of any of
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the Lenders on such date;
 
(iv)           fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.13 hereof on such date, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and  Lender Parties on such
date;
 
(v)            fifth, to the payment of all of the fees that are due and payable
to the Appropriate Lenders under Section 2.08(a) on such date, ratably based
upon the respective undrawn aggregate Commitments of such Lenders under the
Facilities on such date;
 
(vi)          sixth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Borrower under or in respect of the Loan Documents that
is due and payable to the Agents and the Lender Parties under Section 2.07(b) on
such date, ratably based upon the respective aggregate amounts of all such
interest owing to the Agents and the Lender Parties on such date;
 
(vii)         seventh, to the payment of all of the accrued and unpaid interest
on the Advances that is due and payable to the Lender Parties under Section
2.07(a) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Lender Parties on such date;
 
(viii)        eighth, to the payment of the principal amount of all of the
outstanding Advances and the Secured Hedge Agreements that is due and payable to
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal owing to the Administrative Agent and the Lender
Parties on such date; and
 
(ix)           ninth, to the payment of all other Obligations of the Loan
Parties owing under or in respect of the Loan Documents that are due and payable
to the Agents and the other Secured Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Agents and the
other Secured Parties on such date.
 
If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (B) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party, and, in the case
of the Term B Facility, for application to such principal repayment installments
thereof, as the Administrative Agent shall direct.
 
(g)           Notwithstanding the foregoing, this Section 2.12 shall not apply
to the Term C Lender or the Obligations in respect of the Term C Advances, which
will instead receive applications and payments when the same are made in respect
of the Debt under the Second Lien Term Loan Agreement (such applications and
payments to be governed by Section 2.12 of the Second Lien Term Loan Agreement).
 
45

--------------------------------------------------------------------------------


 
SECTION 2.13.  Taxes.  (a)  Subject to Section 2.13(f), any and all payments by
any Loan Party to or for the account of any Lender Party or any Agent hereunder
or under any other Loan Document shall be made, in accordance with Section 2.12
or the applicable provisions of such other Loan Document, if any, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender Party and each Agent, taxes that
are imposed on its overall gross or net income by the United States and taxes
that are imposed on its overall gross or net income (and franchise taxes imposed
in lieu thereof) by the state or foreign jurisdiction under the laws of which
such Lender Party or such Agent, as the case may be, is organized or any
political subdivision thereof and, or by a jurisdiction in which it is, or
formerly was, otherwise engaged in business (other than solely as a result of
the transactions hereunder) (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the other Loan Documents being hereinafter referred to as
“Taxes”).  Subject to Section 2.13(f), if any Loan Party shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any other Loan Document to any Lender Party or any Agent, (i) the sum payable by
such Loan Party shall be increased as may be necessary so that after such Loan
Party and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender Party or such Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law.
 
(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, the other Loan Documents (hereinafter referred to as “Other Taxes”).
 
(c) Subject to Section 2.13(f), the Loan Parties shall indemnify each Lender
Party and each Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.13, imposed
on or paid by such Lender Party or such Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto.  This indemnification shall be made within 30
days from the date such Lender Party or such Agent (as the case may be) makes
written demand therefor.
 
(d) As soon as practicable, and in no event later than 60 days, after the date
of any payment of Taxes, the appropriate Loan Party shall furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment, to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.  In the case of any payment
hereunder or under the other Loan Documents by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a United States person, if such Loan Party
determines that no Taxes are payable in respect thereof, such Loan Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes.  For purposes of subsections (d)
and (e) of this Section 2.13, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
 
46

--------------------------------------------------------------------------------


 
(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Loan Party (but only so long thereafter as such
Lender Party remains lawfully able to do so), provide each of the Administrative
Agent and such Loan Party with two original Internal Revenue Service
Forms W-8BEN, W-8ECI or W-8IMY (with appropriate attachments) or (in the case of
a Lender Party that has certified in writing to the Administrative Agent that it
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue
Code), (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), Internal Revenue Service Form W-8BEN or W-8IMY (with
appropriate attachments) as appropriate, or any successor or other forms
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the other Loan Documents  or, in the case
of a Lender Party that has certified that it is not a “bank” as described above,
certifying that such Lender Party is a foreign corporation, partnership, estate
or trust.  If the forms provided by a Lender Party at the time such Lender Party
first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.13 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such
date.  If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN, W-8ECI or W-8IMY or the related certificate described above, that
the applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.
 
(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.13 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.  For sake of clarity, in the
case where a Lender Party assignee is legally unable to deliver a form described
in subsection (e) above due to a change in law, or in the interpretation or
application thereof, that also effected such party's assignor prior to the
assignment, such Lender Party assignee shall not be required to deliver any such
form pursuant to subsection (e) above.
 
47

--------------------------------------------------------------------------------


 
(g) If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.13, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.13 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the Issuing
Bank in the event the Administrative Agent, such Lender or the Issuing Bank is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
person.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to the Borrower the payment of which would place
such Lender in a less favorable net after-tax position than such Lender would
have been in if the additional amounts giving rise to such refund of any Taxes
or Other Taxes had never been paid.
 
(h)        Notwithstanding the foregoing, this Section 2.13 shall not apply to
the Term C Lender or the Obligations in respect of the Term C Advances, which
will instead be governed by Section 2.13 of the Second Lien Term Loan Agreement
 
SECTION 2.14.  Sharing of Payments, Etc.  If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations due and payable to all Lender Parties hereunder and
under the other Loan Documents at such time obtained by all the Lender Parties
at such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the other Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders.  The Borrower agrees that any Lender Party so purchasing an
interest or participating interest from another Lender Party pursuant to this
Section 2.14 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be. Notwithstanding the foregoing, this
Section 2.14 shall not apply to the Term C Advances, which shall be governed by
Section 2.14 of the Second Lien Term Loan Agreement.
 
48

--------------------------------------------------------------------------------


 
SECTION 2.15.  Use of Proceeds.  The proceeds of (a) Term B Advances and Term C
Advances shall be utilized solely to (i) finance the Acquisition (including the
repayment of Existing Debt) and (ii) pay the fees and expenses incurred in
connection with the Transaction of the Borrower and its Subsidiaries, (b)
Revolving Credit Advances shall be utilized (i) on the Effective Date, to
finance in part the Acquisition (to be limited to (x) the financing of up to
$4,000,000 of working capital to be used in connection with the Acquisition and
(y) “backstopping” or replacing existing letters of credit of the Borrower) and
(ii) after the Effective Date, for the Parent’s and its Subsidiaries’ working
capital requirements and other general corporate purposes (including Investments
and purchase price adjustments (up to $4,000,000) in connection with the
Acquisition) and (c) Letters of Credit shall be utilized for general corporate
purposes of the Borrower and its Subsidiaries (including to “backstop” or
replace existing letters of credit of the Borrower).
 
SECTION 2.16.  Defaulting Lenders  (a)  In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower, and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted
Advance.  In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall
constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date of such setoff under the
Facility pursuant to which such Defaulted Advance was originally required to
have been made pursuant to Section 2.01.  Such Advance shall be considered, for
all purposes of this Agreement, to comprise part of the Borrowing in connection
with which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01, even if the other Advances comprising such Borrowing
shall be Eurodollar Rate Advances on the date such Advance is deemed to be made
pursuant to this subsection (a).  The Borrower shall notify the Administrative
Agent at any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a).  Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.16.
 
(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount.  In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date.  Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent, such other
Agents and such other Lender Parties and, if the amount of such payment made by
the Borrower shall at such time be insufficient to pay all Defaulted Amounts
owing at such time to the Administrative Agent, such other Agents and such other
Lender Parties, in the following order of priority:
 
49

--------------------------------------------------------------------------------


 
(i)           first, to the Agents for any Defaulted Amounts then owing to them,
in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Agents;
 
(ii)         second, to the Issuing Bank and the Swing Line Bank for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owning to the Issuing
Bank and the Swing Line Bank; and
 
(iii)        third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
 
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.16.
 
(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, any Agent or any other Lender
Party shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it.  Any funds held by the Administrative Agent in escrow
under this subsection (c) shall be deposited by the Administrative Agent in an
account with a bank (the “Escrow Bank”) selected by the Administrative Agent, in
the name and under the control of the Administrative Agent, but subject to the
provisions of this subsection (c).  The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be the Escrow Bank’s standard terms
applicable to escrow accounts maintained with it.  Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c).  The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:
 
(i)           first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder, in their capacities as such, ratably in
accordance with such respective amounts then due and payable to the Agents;
 
50

--------------------------------------------------------------------------------


 
(ii)         second, to the Issuing Bank and the Swing Line Bank for any amounts
then due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Bank and the Swing Line Bank;
 
(iii)        third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and
 
(iv)        fourth, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
 
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
 
(d) The rights and remedies against a Defaulting Lender under this Section 2.16
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender Party may have against such Defaulting Lender with respect to any
Defaulted Amount.
 
SECTION 2.17.  Evidence of Debt.  (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.  The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note, a Term B Note and/or a Term C
Note, as applicable, in substantially the form of Exhibits A-1, A-2 and A-3
hereto, respectively, payable to the order of such Lender Party in a principal
amount equal to the Revolving Credit Commitment and the Term B Commitment,
respectively, of such Lender Party.  All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.
 
(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
 
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
 
51

--------------------------------------------------------------------------------


 
SECTION 2.18.  Increase in the Aggregate Commitments  (a) The Borrower may, at
any time and from time to time after the Effective Date and prior to the earlier
of Termination Date and Scheduled Termination Date so long as no Event of
Default has occurred and is continuing, by notice to the Administrative Agent,
request (x) the addition of one or more new term loan facilities or an increase
in the Term B Commitments (each of such commitment increases and any such new
term loan facility being an “Incremental Term B Facility”) or (y) an increase in
the Revolving Credit Commitments (each of such commitment increases being an
“Incremental Revolving Credit Facility” and, any Incremental Revolving Credit
Facilities together with any Incremental Term B Facilities, each an “Incremental
Facility” and the commitment of any lender with respect to any Incremental
Facility being an “Incremental Commitment”) to be effective as of a date (the
“Increase Date”) specified in the related notice to the Administrative Agent;
provided, however, that (i) in no event shall the aggregate amount of all
Incremental Commitments exceed the Maximum Incremental Facility Amount;
(ii) each Incremental Term B Facility shall be in an amount not less than
$5,000,000; (iii) each Incremental Revolving Credit Facility shall be in an
amount of not less than $5,000,000; (iv) no more than four such requests may be
made pursuant to this Section 2.18; (v) on the date of any request by the
Borrower for an Incremental Commitment and on the related Increase Date, the
applicable conditions set forth in Section 3.02 and in clause (d) of this
Section 2.18 shall be satisfied; (vi) after giving effect to the incurrence of
any Incremental Facility, the Borrower shall be in pro forma compliance with all
financial covenants set forth in Section 5.04; (vii) after giving pro forma
effect to the incurrence of any Incremental Facility, the Total Leverage Ratio
shall not be higher than that immediately prior to the application of the
proceeds of the Incremental Facility; (viii) the terms of any such Incremental
Revolving Credit Facility shall be the same as the terms of the Revolving Credit
Facility and such Incremental Revolving Credit Facility shall form part of the
Revolving Credit Facility for all purposes; (ix) any Incremental Term B Facility
shall have a final maturity date no earlier than the Scheduled Termination Date
and the weighted average life thereof shall not be less than the weighted
average life of the outstanding Term B Advances; (x) any advances under any
Incremental Term B Facility shall not be entitled to receive optional or
mandatory prepayments unless the existing Term B Advances are entitled
simultaneously to receive prepayments ratably; (xi) any advances under any
Incremental Term B Facility shall not be required to be repaid unless the
existing Term B Advances are required to be repaid ratably; (xii) except as
otherwise set forth herein, such Incremental Term B Facility shall be documented
on terms no less favorable to the Loan Parties than those applicable to the Term
B Facility and on other terms and conditions that are reasonably satisfactory to
the Administrative Agent; (xiii) the Term B Lenders shall initially have the
right, but not the obligation, to commit up to their pro rata portion of any
Incremental Term B Facility; (xiv) the Revolving Credit Lenders shall initially
have the right, but not the obligation, to commit up to their pro rata portion
of any Incremental Revolving Credit Facility; and (xv) the Loan Documents may be
amended by the Administrative Agent and the Loan Parties, if necessary, to
provide for terms applicable to each Incremental Commitment consistent with the
terms hereof.
 
52

--------------------------------------------------------------------------------


 
(b) The Administrative Agent shall promptly notify the Term B Lenders or the
Revolving Credit Lenders of a request by the Borrower for an Incremental Term B
Facility or an Incremental Revolving Credit Facility, respectively, which notice
shall include (i) the proposed amount of such requested Incremental Commitment,
(ii) the proposed Increase Date and (iii) the date by which the relevant Lenders
wishing to participate in the Incremental Commitment must commit to an increase
in the amount of their respective Commitments (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the relevant
Lenders) (the “Incremental Commitment Date”).  Each relevant Lender that is
willing to participate in the requested Incremental Commitment (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Incremental Commitment Date of the
amount by which it is willing to commit to the Incremental Facility.  Any Lender
not responding within such time period shall be deemed to have declined to
participate in the requested Incremental Commitment.  In the event that any
Lender elects not to participate in the requested Incremental Commitment or
elects to commit an amount that is less than its pro rata portion of such
Incremental Commitment, each of the remaining Increasing Lenders shall have the
right to increase their participation in the Incremental Commitment pro rata,
and any remaining amount of the requested Incremental Commitment shall be
allocated among the relevant Lenders (including Persons who become Lenders in
connection therewith) in such amounts as are agreed between the Borrower and the
Administrative Agent.
 
(c) Promptly following the applicable Incremental Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the relevant Lenders are willing to participate in the requested
Incremental Commitment.  If the aggregate amount by which the Lenders are
willing to participate in the requested Incremental Commitment on any such
Incremental Commitment Date is less than the requested Incremental Commitment,
then the Borrower may extend offers to one or more Eligible Assignees to
participate in any portion of the requested Incremental Commitment that has not
been committed to by the relevant Lenders as of the Incremental Commitment Date;
provided, however, that (i) the Commitment of each such Eligible Assignee shall
be in an amount equal to at least $1,000,000 and (ii) each such Eligible
Assignee shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed).
 
(d) On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Incremental Commitment in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender Party to this Agreement as of the applicable Increase Date and the
Commitment of each Increasing Lender for such Incremental Commitment shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before the
Increase Date the following, each dated such date:
 
(i)         certified copies of resolutions of the board of directors of the
Borrower approving the applicable Incremental Commitment and the corresponding
modifications to this Agreement;
 
(ii)        an assumption agreement from each Assuming Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent (each a “Commitment Assumption Agreement”), duly executed by such Eligible
Assignee, the Administrative Agent and each Borrower; and
 
(iii)       conformation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Administrative Agent.
 
On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.18(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Incremental Commitment
to be effected on the related Increase Date and shall record in the Register the
relevant information with respect to each Increasing Lender and each Assuming
Lender on such date.  On the applicable Increase Date, the Advances under any
Incremental Facility that is to become part of an outstanding Facility shall
bear interest at the Eurodollar Rates and for the remainder of the Interest
Periods that are then applicable to such outstanding Facility in order to ensure
that each Lender under such Facility, after giving effect to the Incremental
Commitments, is entitled to a ratable share of all interest payments due under
such Facility on the same dates.
 
53

--------------------------------------------------------------------------------


 
ARTICLE III
 
CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01.  Conditions Precedent to Initial Extension of Credit  Subject to
the Closing Date Limitations, Section 2.01 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions have been satisfied or waived and the obligation of each
Lender to make an Advance (other than a Term C Advance, which is governed by
Section 3.01 of the Second Lien Term Loan Agreement) or of the Issuing Bank to
issue a Letter of Credit on the Effective Date is subject to the satisfaction or
waiver of such conditions precedent before or substantially concurrently with
the Effective Date:
 
(a)                 The Administrative Agent shall have received on or before
the Effective Date the following, each dated such day (unless otherwise
specified), in form and substance reasonably satisfactory to the Administrative
Agent:
 
(i)           The Notes payable to the order of the Lenders to the extent
requested by the Lenders pursuant to the terms of Section 2.17.
 
(ii)           A security agreement in substantially the form of Exhibit D
hereto (together with each other security agreement and security agreement
supplement delivered pursuant to Section 5.01(j), in each case as amended, the
“Security Agreement”), duly executed by each Loan Party party thereto, together
with:
 
(A)           certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank,
 
(B)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code in all jurisdictions necessary to perfect the first
priority (subject only to Liens permitted by Section 5.02(a)) liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,
 
(C)           completed requests for information, dated on or before the
Effective Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such financing statements,
 
(D)           evidence of the insurance required by Section 5.01(d),
 
(E)           evidence that all other action required by the Collateral Document
or reasonably requested by the Administrative Agent in order to perfect and
protect the first priority (subject only to Liens permitted Section 5.02(a))
liens and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters and
UCC-3 termination statements.
 
54

--------------------------------------------------------------------------------


 
(iii)          Certified copies of the resolutions of the board of directors (or
similar governing body) of each Loan Party approving each Loan Document to which
it is or is to be a party.
 
(iv)          A copy of a certificate of the Secretary of State of the
jurisdiction of incorporation or formation, as applicable, of each Loan Party
certifying (A) as to a true and correct copy of the charter of such Loan Party
and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to such Loan Party’s charter on file
in such Secretary’s office, (2) such Loan Party has paid all franchise taxes to
the date of such certificate and (3) such Loan Party is duly incorporated or
formed, as applicable, and in good standing or presently subsisting under the
laws of the State of the jurisdiction of its incorporation or formation, as
applicable.
 
(v)           A certificate of each Loan Party, signed on behalf of such Loan
Party by its Secretary or an Assistant Secretary, dated the date of the Initial
Extension of Credit (the statements made in which certificate shall be true on
and as of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the charter of such Loan Party since the date of
the Secretary of State’s certificate referred to in Section 3.01(a)(iv), (B) a
true and correct copy of the bylaws (or other applicable formation documents) of
such Loan Party as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the date of the Initial Extension of
Credit, and (C) the absence of any proceeding for the dissolution or liquidation
of such Loan Party.
 
(vi)          A certificate signed by the Responsible Officer of the Borrower,
dated the date of the Initial Extension of Credit, certifying as to (A) the
truth in all material respects of the Effective Date Representations contained
in the Loan Documents as though made on and as of the date of the Initial
Extension of Credit, other than any such representations or warranties that, by
their terms, refer to a specific date other than the Effective Date, in which
case as of such specific date and (B) the absence of any event occurring and
continuing, or resulting from the Initial Extension of Credit, that constitutes
a Default.
 
(vii)         A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
 
(viii)        A certified copy of the Purchase Agreement, duly executed by the
parties thereto, together with all exhibits and schedules thereto.
 
(ix)          The Intercreditor Agreement duly executed by each party thereto
and acknowledged by each Loan Party.
 
(x)           Certificate, in substantially the form of Exhibit F hereto,
attesting to the Solvency of the Parent and its Subsidiaries on a Consolidated
basis, after giving effect to the Transaction, from its Responsible Officer.
 
55

--------------------------------------------------------------------------------


 
(xi)           (A) audited financial statements of the Company and its
Subsidiaries for the three year period prior to the Acquisition, unaudited
Consolidated financial statements of the Company and its Subsidiaries for each
subsequent fiscal quarter ended at least 45 days before the Initial Extension of
Credit in each case, together with related statements of income, stockholders’
equity and cash flows; (B) the Consolidated pro forma balance sheet of the
Company and its Subsidiaries as at December 31, 2006; (C) Consolidated pro forma
forecasts of operations of the Company and its Subsidiaries, prepared by
management of the Parent for each year commencing with December 31, 2006, until
December 31, 2012; (D) a written certification from the chief financial officer
of the Parent and the Borrower that the pro forma Consolidated EBITDA of the
Company and its subsidiaries for the twelve months ended June 30, 2007 was not
less than $13,000,000; and (E) the pro forma financial statements delivered
pursuant to clause (A) above and the forecasts heretofore delivered to the
Administrative Agent and delivered pursuant to clause (B) above were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of then existing conditions (it being understood that (1) such
forecasts are subject to uncertainties and contingencies which may be beyond any
Loan Party’s control, (2) no assurances are given by any Loan Party that the
results set forth in such forecasts or projections will be realized, and (3) the
actual results may differ from the results set forth in such forecasts or
projections and such differences may be material).
 
(xii)           The Administrative Agent shall have received evidence of
insurance as required pursuant to Section 5.01(d) naming the Collateral Agent as
additional insured and loss payee.
 
(xiii)           A Notice of Borrowing or Notice of Issuance, as applicable,
relating to the Initial Extension of Credit.
 
(xiv)           An opinion of Weil, Gotshal & Manges LLP, special counsel for
the Loan Parties, in form reasonably satisfactory to the Administrative Agent.
 
(b)           The Equity Investors shall have made the Equity Contribution.
 
(c)           All reasonable and invoiced out-of-pocket fees and expenses
accrued as of at least one Business Day prior to the Initial Extension of Credit
and required to be paid by Section 9.04  and all fees required to be paid under
the Fee Letter in connection with the Loan Documents shall have been paid in
full.
 
(d)           The Acquisition shall have been (or substantially simultaneously
with the Initial Extension of Credit shall be) consummated substantially in
accordance with the terms of the Purchase Agreement (except for the payment of
the purchase price, which shall be made substantially concurrently with the
Initial Extension of Credit) without any waiver or amendment not consented to by
the Lender Parties of any term, provision or condition set forth therein, in any
manner which would be materially adverse to the interests of the Lender Parties
without the consent of the Administrative Agent.
 
(e)           The Administrative Agent shall have received, at least five
Business Days prior to the Effective Date, all information that it has
reasonably requested pursuant to Section 9.13.
 
(f)            The Administrative Agent shall have received such other
approvals, opinions or documents as any Appropriate Lender, acting through the
Administrative Agent, may reasonably request upon reasonable prior notice.
 
56

--------------------------------------------------------------------------------


SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Appropriate Lender to make an Advance (other than a Letter of
Credit Advance made by the Issuing Bank, a Revolving Credit Lender pursuant to
Section 2.03(c), a Swing Line Advance made by a Revolving Credit Lender pursuant
to Section 2.02(b), or a Term C Advance) on the occasion of each Borrowing
(including the initial Borrowing), and the obligation of the Issuing Bank to
issue a Letter of Credit (including the initial issuance) and the right of the
Borrower to request a Swing Line Borrowing, shall be subject to the further
conditions precedent that on the date of such Borrowing or issuance the
following statements shall be true and the Administrative Agent shall have
received for the account of such Lender or such Issuing Bank a Borrowing Notice
delivered pursuant to Section 2.02, signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing or issuance, stating that,
 
(a)           the representations and warranties contained in each Loan Document
are true and correct in all material respects on and as of such date, before and
after giving effect to such Borrowing or issuance or renewal and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
a specific date other than the date of such Borrowing or issuance, in which case
as of such specific date; provided, however, that solely for purposes of
representations and warranties made on the Effective Date, such representations
and warranties shall be limited in all respects to the Effective Date
Representations and
 
(b)                 no Default has occurred and is continuing, or would result
from such Borrowing or issuance or from the application of the proceeds
therefrom.
 
SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto and, if the
Initial Extension of Credit consists of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants to the Lenders (other than the Term C Lenders as
to which Section 4.01 of the Second Lien Term Loan Agreement shall apply) as
follows:
 
(a)           Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and (as applicable) in good
standing under the laws of the jurisdiction of its formation, except where the
failure to be in good standing could not reasonably be expected to result in a
Material Adverse Effect, (ii) is duly qualified and (as applicable) in good
standing as a foreign corporation or company in each other jurisdiction in which
it owns or leases property or in which the conduct of its business requires it
to so qualify or be licensed, except where the failure to so qualify or be
licensed could not be reasonably expected to have a Material Adverse Effect,
(iii) is in compliance with all laws, writs, injunctions and orders of any
Governmental Authority applicable to it or its property, in each case except
those with which failure to comply could not reasonably be expected to have a
Material Adverse Effect, and (iv) has all requisite corporate, limited liability
company or partnership (as applicable) power and authority (including, without
limitation, all Governmental Authorizations) to own, lease or operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except those which the failure to own, lease or operate could not
reasonably be expected to have a Material Adverse Effect.  All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable.

 
57

--------------------------------------------------------------------------------

 
 
(b)           Subsidiaries: Equity Interest. Set forth on Schedule 4.01(b)
hereto is a complete and accurate list of, as of the date hereof, all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the correct legal name thereof, the type of entity, the jurisdiction
of its formation, the number of shares, membership interests or partnership
interests (as applicable) of each class of its Equity Interests authorized, and
the number outstanding, on the date hereof and the percentage of each such class
of its Equity Interests owned (directly or indirectly) by such Loan Party on the
date hereof and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof.  All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents, Liens securing
the Second Lien Term Loan Agreement on a second-priority basis to the Facilities
or Liens permitted by Section 5.02(a).
 
(c)           Authorization: Non-Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is or is to be
a party, and the consummation of the transaction contemplated hereby, are within
such Loan Party’s corporate, limited liability company or limited partnership
(as applicable) powers, have been duly authorized by all necessary corporate,
limited liability company or limited partnership (as applicable) action, and do
not (i) contravene such Loan Party’s charter, bylaws, limited liability
agreement, partnership agreement or other constituent documents, (ii) violate
any law, rule, regulation applicable to such Loan Party, or any order, writ,
judgment, injunction, decree, determination or award binding on such Loan Party,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties, or (iv) except
for the Liens created under the Loan Documents, the Second Lien Term Loan
Agreement and the related Loan Documents (as defined therein) or Liens permitted
by Section 5.02(a), result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Loan Party or any of its
Subsidiaries except in each case of clauses (ii) and (iii) above, to the extent
such violation, breach, conflict, default or imposition of a Lien could not
reasonably be expected to have a Material Adverse Effect.  No Loan Party or any
of its Subsidiaries is in violation of any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or in breach of any
such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which could be reasonably likely to
have a Material Adverse Effect.
 
(d)           Governmental Authorization; Other Consents. Except to the extent
the failure to obtain or make the same could not reasonably be expected to
result in a Material Adverse Effect, no Governmental Authorization, and no
notice to or filing with, or consent of any Governmental Authority or any other
third party is required for (i) the due execution, delivery, recordation, filing
or performance by any Loan Party of any Loan  Document to which it is or is to
be a party, or for the consummation of the transaction contemplated hereby,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority (subject only to
Liens permitted by Section 5.02(a)) nature thereof), (iv) the exercise by any
Agent or any Lender Party of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents, except for
the authorizations, approvals, actions, notices and filings (A) specifically
contemplated by the Collateral Documents or (B) or listed on Schedule 4.01(d)
hereto or (v) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties pursuant to the Collateral Documents.

 
58

--------------------------------------------------------------------------------

 
 
(e)           Binding Effect. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party thereto.  This Agreement is, and each other Loan Document when
delivered hereunder will constitute, the legal, valid and binding obligation of
each Loan Party thereto, enforceable against such Loan Party in accordance with
its terms.
 
(f)           Litigation. Except as set forth on Schedule 4.01(f), no Loan Party
or any Subsidiary is a party to any suit, investigation, litigation or
proceeding including any Environmental Action, pending or, to the knowledge of
the Borrower, threatened in writing before any Governmental Authority or
arbitrator that (i) either individually or in the aggregate could be reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transaction contemplated.
 
(g)           Financial Statements; No Material Adverse Effect. The financial
statements delivered pursuant to Sections 3.01(a)(xi)(A) and (B) fairly present,
in all material respects, the Consolidated financial condition of the Company
and its Subsidiaries as at such dates and the Consolidated results of operations
of the Company and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP except as otherwise noted therein and subject, in the case
of any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments and the absence of footnote disclosures, and since
December 31, 2006, there has been no Material Adverse Change.
 
(h)           Pro Forma Balance Sheet. The Consolidated pro forma balance sheet
of the Company and its Subsidiaries as at December 31, 2006, certified by a
Responsible Officer of the Borrower, copies of which have been furnished to each
Lender Party, fairly present the Consolidated pro forma financial condition of
the Company and its Subsidiaries as at such date and the Consolidated pro forma
results of operations of the Company and its Subsidiaries for the period ended
on such date, in each case giving effect to the Transaction all in accordance
with GAAP.
 
(i)           Projections. The Consolidated forecasted statement of operations
of the Company and its Subsidiaries delivered to the Lender Parties pursuant to
Section 3.01(a)(xi) and the Consolidated balance sheet, statements of income and
statements of cash flows of the Parent and its Subsidiaries delivered to the
Lender Parties pursuant to Section 5.03, in each case were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Parent’s best estimate
of its future financial performance.
 
(j)           Information. Neither the Information Memorandum nor any other
written information, exhibit or report, other than projections, pro forma
financial information, forecasts and information of a general economic or
industry nature, furnished by or on behalf of any Loan Party to any Agent or any
Lender Party in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents, taken as a whole at
the time it was furnished, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not materially misleading in light of the circumstances under which such
statements were made.
 
(k)           Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
59

--------------------------------------------------------------------------------


 
(l)           Investment Company Act. No Loan Party is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(m)           Security Interest.  The Collateral Documents create in favor of
the Collateral Agent for the benefit of the Secured Parties a valid security
interest in the Collateral, securing the payment of the Secured Obligations, and
upon the filing of UCC financing statements and any Mortgages with respect to
Mortgaged Properties and other actions to be taken pursuant to the Collateral
Documents, such Liens constitute perfected first priority (subject only to the
Liens permitted by Sections 5.02(a)) security interest in the Collateral.  The
Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for Liens created or permitted under Section 5.02(a).
 
(n)           Solvency.  As of the Effective Date, after giving effect to the
Transaction, the Loan Parties are, on a consolidated basis, Solvent.
 
(o)           Labor Matters; ERISA Compliance.  Except as, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, there is (i) no unfair labor practice complaint pending or, to the
knowledge of the Borrower, threatened against any of the Loan Parties or their
Subsidiaries by or before any Governmental Authority, and no grievance or
arbitration proceeding pending or, to the knowledge of the Borrower, threatened
against any of the Loan Parties or any of their Subsidiaries which arises out of
or under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or, to the knowledge
of the Borrower, threatened against any of the Loan Parties or any of their
Subsidiaries and (c) to the knowledge of the Borrower, no union representation
question existing with respect to the employees of any of the Loan Parties or
any of their Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any of them. Set forth on Schedule 4.01(o)
hereto is a complete and accurate list of all Plans and Multiemployer Plans as
of the date hereof.
 
(i)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which could be reasonably likely to have a Material
Adverse Effect.
 
(ii)           Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Lender Parties, fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no change in such funding status which could be reasonably likely
to have a Material Adverse Effect.
 
(iii)           Neither any Loan Party nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan which could be reasonably likely to have a Material Adverse Effect.
 
(iv)           Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA which could be
reasonably likely to have a Material Adverse Effect.

 
60

--------------------------------------------------------------------------------

 
 
(p)           Environmental Compliance.  (i) Except as set forth on Part I on
Schedule 4.01(p) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, which compliance includes
obtaining and maintaining all material Environmental Permits that are necessary
for the operations or properties of any of the Loan Parties or any of their
Subsidiaries and all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without ongoing material obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law
which could adversely affect the Loan Parties or any of their Subsidiaries.
 
(ii)           Except as would not reasonably be expected to result in the Loan
Parties or their Subsidiaries incurring any material liability and except as set
forth on Part II on Schedule 4.01(p) hereto, none of the properties currently
or, to the knowledge of any Loan Party, formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or formally proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list that
requires or would reasonably be expected to require any investigation,
remediation, clean-up or remedial or corrective action under any Environmental
Law by any Loan party or any of its Subsidiaries; the Loan Parties do not
currently use and, to the knowledge of the Loan Parties, there never have been
any underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries that requires abatement, encapsulation or
remediation pursuant to Environmental Law; and Hazardous Materials have not been
released, discharged or disposed of by or on behalf of any Loan Party or any of
its Subsidiaries that require any investigation, remediation, clean-up or
remedial or corrective action under any Environmental Law, or on any property
currently owned or operated by any Loan Party or any of its Subsidiaries that
require any investigation, remediation, clean up or remedial or corrective
action under any Environmental Law by any Loan Party or any of its Subsidiaries.
 
(iii)           Except as set forth on Part III on Schedule 4.01(p) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
 
(q)           Taxes.  Except as set forth on Part I of Schedule 4.01(q), neither
any Loan Party nor any of its Subsidiaries is a party to any tax sharing
agreement.
 
(i)           Each Loan Party and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all Tax Returns (Federal,
state, local and foreign) required to be filed and has paid, or caused to be
paid, all taxes shown thereon to be due, together with applicable interest and
penalties, except where the failure to file or pay could not reasonably be
expected to have a Material Adverse Effect.
 
(ii)           Except as set forth in Part II of Schedule 4.01(q), no issues
have been raised by any Federal, state, local or foreign tax authorities in
respect of tax periods for which the applicable statute of limitations for
assessment or collection has not expired that, individually or in the aggregate,
could be reasonably likely to have a Material Adverse Effect.
 
61

--------------------------------------------------------------------------------


 
(r)           Real Property. Set forth on Schedule 4.01(r) hereto is a complete
and accurate list of all material real property owned in fee by any Loan Party
or any of its Subsidiaries as of the date hereof, showing as of the date hereof
the street address, county or other relevant jurisdiction, state, record owner
and book and fair value thereof.  Each Loan Party or such Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens, other than Permitted Liens, Permitted Encumbrances, other Liens
permitted by Section 5.02(a), and minor defects in title that do not materially
interfere with such Loan Party’s ability to conduct its business or to utilize
such assets for their intended purposes and except where the failure to have
such title could not reasonably be expected to have a Material Adverse Effect.
 
(s)           Leases. Set forth on Schedule 4.01(s) hereto is a complete and
accurate list of all material leases of real property under which any Loan Party
or any of its Subsidiaries is the lessee as of the date hereof, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor and lessee.  To the knowledge of each Loan Party, each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except to the extent the failure to have such valid
leasehold could not reasonably be expected to have a Material Adverse Effect.
 
(t)           Intellectual Property. Set forth on Schedule 4.01(t) hereto is a
complete and accurate list of all material patents, trademarks, trade names,
service marks and copyrights, and all applications therefor and licenses
thereof, of each Loan Party or any of its Subsidiaries as of the date hereof,
showing as of the date hereof the registration number and the date of
registration.
 
ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01.  Affirmative Covenants.  Until the Termination Date, each Loan
Party will:
 
(a)           Compliance with Laws, Etc.  (a) Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders of any Governmental Authority, such compliance to
include, without limitation, compliance with ERISA, the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970 and the
Patriot Act, except to the extent noncompliance could not reasonably be expected
to result in a Material Adverse Effect and (b) obtain and maintain in effect all
Governmental Authorizations that are necessary (i) to own or lease and operate
their respective property and assets and to conduct their respective businesses
as now conducted, except where and to the extent that the failure to obtain or
maintain in effect all Governmental Authorizations, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) for the due execution, delivery or performance by the Borrower or
any of its Subsidiaries of any of the Loan Documents to which it is a party.

(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, to the extent due and payable and before the
same shall become delinquent, (i) all material taxes, assessments and
governmental charges or levies and other governmental charges imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property and assets or any part thereof; provided,
however, that neither any Loan Party nor any of its Subsidiaries shall be
required to pay or discharge any such tax, assessment, reassessment, levy,
charge or claim (x) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors or (y) the failure to pay could not
reasonably be expected to have a Material Adverse Effect.
 
62

--------------------------------------------------------------------------------


 
(c)           Compliance with Environmental Laws.  Except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, comply, and cause each of its Subsidiaries and use all
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all respects, with all applicable
Environmental Laws and Environmental Permits; which compliance includes:  (i)
obtaining and renewing and causing each of its Subsidiaries to obtain and renew,
all Environmental Permits necessary for its operations and properties; and (ii)
conducting and causing each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and (iii) undertaking any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither any Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances.
 
(d)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance for their respective properties, assets and
businesses with financially sound and reputable insurance companies or
associations (including, without limitation, insurance against theft and fraud
and against loss or damage by fire, explosion or hazard of or to property and
general public liability insurance), in such amounts and with such deductibles,
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Loan Party or such Subsidiary operates.
 
(e)           Preservation of Legal Existence, Etc.  Except to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence in its jurisdiction of organization and all
material rights (charter and statutory), permits, licenses, approvals,
privileges and franchises; provided, however, that such Loan Party and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d).
 
(f)           Visitation Rights.  Permit during normal business hours and upon
reasonable advance notice, any of the Agents or any of the Lender Parties, or
any agents or representatives thereof (in each case coordinated through the
Administrative Agent), from time to time, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
such Loan Party and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of such Loan Party and any of its Subsidiaries with any of
their officers, and with their independent certified public accountants;
provided that, such Loan Party shall be given the opportunity to participate in
any discussions with its accountants; provided further that absent the
occurrence and continuation of an Event of Default, only one such visit shall be
at the expense of the Borrower in any Fiscal Year.
 
(g)           Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with GAAP.
 
(h)           Maintenance of Properties, Etc.  Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (i) maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its material properties that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear, casualty
and condemnation excepted and (ii) make and cause each of its Subsidiaries to
make, from time to time, all repairs, renewals, additions, replacements,
betterments and improvements of such properties in accordance with prudent
industry practice; provided, however, that nothing in this Section 5.01(h) shall
prohibit sales of assets permitted by Section 5.02(e).
 
63

--------------------------------------------------------------------------------


 
(i)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to such Loan Party or such Subsidiary than it would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate; provided,
however, that nothing in this Section 5.01(i) shall prevent (i) any transaction
between Loan Parties, (ii) the payment of reasonable and customary fees to
members of the governing bodies of any Loan Party and reimbursement of
reasonable out-of-pocket expenses of such Persons, (iii) payments permitted by
Section 5.02(g), (iv) Investments in Loan Parties and their Subsidiaries
permitted pursuant to Section 5.02(f), (v) reasonable and customary director,
officer and employee compensation (including bonuses and severance) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements in the ordinary course of business and in good
faith or to the extent approved in good faith by the board of directors, (vi)
the Transactions and the payment of fees and expenses in connection therewith,
(vii) equity issuances permitted (and not otherwise prohibited) by this
Agreement, (viii) loans and transactions between or among the Borrower and one
or more of its Subsidiaries expressly permitted by Section 5.02(b) and 5.02(f)
of this Agreement, (ix) reasonable and customary fees paid to members of the
board of directors of the Parent (or its direct or indirect parent) and its
Subsidiaries (or after the consummation of a Qualified Public Offering of the
Borrower, of the Borrower), and reimbursement of reasonable out-of-pocket costs
and expenses of such Persons, (x) employment and severance arrangements between
the Borrower and any of its Subsidiaries and their directors, officers,
employees and members of management in the ordinary course of business, (xi)
payments by the Parent and its Subsidiaries pursuant to the tax sharing
agreements among Parent and its Subsidiaries on customary terms, (xii)
transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of good and services, in each case, in the ordinary course
of business or otherwise not prohibited by the Loan Documents, (xiii)
transactions listed on Schedule 5.01(i) and (xiv) unless requested by the
Required Lenders upon the occurrence and during the continuance of an Event of
Default (in which case such amounts may accrue, but not be payable in cash
during such period, but all such accrued amounts may be payable in cash upon the
cure or waiver of such Event of Default), the Borrower from paying financial
advisory and monitoring fees to the Sponsor as provided in the Management
Agreements as in effect on the Effective Date and reimbursement of all
reasonable, out-of-pocket expenses and indemnification and reimbursement of
reasonable out-of-pocket expenses;
 
(j)           Covenant to Guarantee Obligations and Give Security.  Upon (x) the
request of the Collateral Agent following the occurrence and during the
continuance of an Event of Default, (y) the formation or acquisition of any new
direct or indirect Subsidiary by any Loan Party or (z) the acquisition of any
property of the type constituting Collateral by any Loan Party, and such
Collateral, shall not already be subject to a perfected first priority (subject
only to Liens permitted by Section 5.02(a)) security interest in favor of the
Collateral Agent for the benefit of the Secured Parties, then in each case at
the Borrower’s expense:

(i)           in connection with the formation or acquisition of a Subsidiary
that is not (x) a CFC or (y) a Subsidiary that is held directly or indirectly by
a CFC, within 30 days (or such longer period as to which the Administrative
Agent may consent) after such formation or acquisition, cause each such
Subsidiary to duly execute and deliver to the Collateral Agent a guaranty or
Guaranty Supplement in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents and an Acknowledgement (as defined in the Intercreditor
Agreement),
 
64

--------------------------------------------------------------------------------


 
(ii)           in connection with the acquisition of such property of the type
constituting Collateral under the Collateral Documents, on or prior to 30 days
(or such longer period as to which the Administrative Agent may consent)
following such acquisition of property by any Loan Party, (A) duly execute and
deliver, and cause each Loan Party to duly execute and deliver, to the
Collateral Agent such additional  pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and other
security agreements as specified by the Collateral Documents, and in form and
substance reasonably satisfactory to the Collateral Agent, securing payment of
all the Obligations of such Loan Party under the Loan Documents and constituting
Liens on all such properties and (B) such formation or acquisition of any new
Subsidiary, duly execute and deliver and cause each Subsidiary to duly execute
and deliver to the Collateral Agent pledges, assignments, security agreement
supplements and other security agreements as specified by the Collateral
Documents, and in form and substance reasonably satisfactory to the Collateral
Agent, securing payment of all of the obligations of such Subsidiary under the
Loan Documents; provided that (1) the stock of any Subsidiary held by a CFC
shall not be pledged and (2) if such new property is Equity Interests in a CFC,
only 66% of such Equity Interests shall be pledged in favor of the Secured
Parties,
 
(iii)           in connection with the acquisition of such property of the type
constituting Collateral under the Collateral Documents, on or prior to 30 days
(or such longer period as to which the Administrative Agent may consent)
following such acquisition of property by any Loan Party, after such request,
formation or acquisition, take, and cause each Loan Party and each newly
acquired or newly formed Subsidiary (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC) to take, whatever
action (including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the mortgages, pledges,
assignments, security agreement supplements and security agreements delivered
pursuant to this Section 5.01(j), enforceable against all third parties in
accordance with their terms,
 
(iv)              within 90 days (or such longer period as to which the
Administrative Agent may consent) following the date of the acquisition of any
fee interest in any real property located in the United States with a book value
in excess of $250,000 (as reasonably estimated by the Borrower) acquired after
the Effective Date by any Loan Party (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC), execute and deliver
deeds or trust, trust deeds, mortgages substantially in the form of reasonably
satisfactory to the Administrative Agent (a “Mortgage”), duly executed by the
appropriate Loan Party, together with (x) evidence that counterparts of the
Mortgages have been either (i) duly recorded or (ii) duly executed, acknowledged
and delivered in form suitable for filing or recording, in all filing or
recording offices that the Administrative Agent may deem necessary in order to
create a valid first and subsisting Lien (subject to Permitted Encumbrances) on
the property described therein in favor of the Collateral Agent for the benefit
of the Secured Parties and that all filing and recording taxes and fees have
been paid, (y) title insurance policies in form and substance, with endorsements
and in amount reasonably acceptable to the Administrative Agent and (z) any
existing survey,

 
65

--------------------------------------------------------------------------------

 
 
(v)              at any time and from time to time, promptly execute and
deliver, and cause to execute and deliver, each Loan Party and each newly
acquired or newly formed Subsidiary (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC) any and all further
instruments and documents (including customary legal opinion as to the
foregoing, if reasonably requested by the Administrative Agent) and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary (other
than any Subsidiary that is a CFC or a Subsidiary that is held directly or
indirectly by a CFC) to take, all such other action as the Collateral Agent may
deem reasonably necessary in obtaining the full benefits of, or in perfecting
and preserving the Liens of, such guaranties, mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements.
 
Notwithstanding anything to the contrary in this Section 5.01(j) or any other
Collateral Document, the Collateral Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any mortgage stamp,
intangibles or other tax or expenses relating to such Lien) is excessive in
relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent. The
provisions of this Section 5.01(j) shall not apply to the Term C Advances, which
instead shall be governed by Section 5.01(j) of the Second Lien Term Loan
Agreement.
 
(k)           Further Assurances.  Promptly upon the request by any Agent, or
any Lender Party through the Administrative Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, conveyances, pledge agreements, mortgages, deeds of
trust, trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder. The
provisions of this Section 5.01(k) shall not apply to the Term C Lenders and/or
Term C Advances which shall instead be governed by Section 5.01(k) of the Second
Lien Term Loan Agreement.
 
(l)           Interest Rate Hedging.  Within 90 days of the Effective Date,
obtain and maintain for the first three years following the Effective Date,
interest rate Hedge Agreements in form and substance and with counterparties
reasonably acceptable to the Administrative Agent, covering a notional amount of
not less than 50% of the Debt outstanding under the First Lien Credit Agreement
(exclusive of the Term C Advances), and, as of the tenth day following the
making of any interest payment pursuant to Section 2.07, cause such Hedge
Agreements to cover not less than 50% of the Debt outstanding under the First
Lien Credit Agreement (exclusive of the Term C Advances).

(m)           Preparation of Environmental Reports.  Upon the reasonable written
request of the Administrative Agent during the continuance of an Event of
Default, provide to the Administrative Agent within 60 days after receipt of
such written request, at the expense of the Borrower or such Loan Party, an
environmental site assessment report for any of its or its Subsidiaries’
properties described in such request, prepared by an environmental consulting
firm acceptable to the Administrative Agent, indicating the presence or absence
of Hazardous Materials at levels exceeding those allowed by Environmental Laws
and the estimated cost of any compliance, removal or remedial action required by
Environmental Laws in connection with any Hazardous Materials on such
properties, without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower or such Loan Party, and each Loan Party
hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the Agents,
the Lender Parties, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.
 
66

--------------------------------------------------------------------------------


 
(n)           Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which each Loan Party or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
(o)           Ratings.  Maintain at all times, (i) a private rating of the
Facilities (other than the Term C Facility) by Moody’s and S&P and (ii) a
corporate rating from S&P and a corporate family rating from Moody’s, in each
case, of the Borrower.
 
SECTION 5.02.  Negative Covenants.  Until the Termination Date has occurred, no
Loan Party will at any time:
 
(a)           Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired,  or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, except:
 
(i)           Liens created under the Loan Documents;
 
(ii)           Liens on the Collateral securing the Obligations in respect of
the Term C Advances and the other obligations securing the Second Lien Term Loan
Agreement on a second-priority basis to the Facilities and subject to the terms
of the Intercreditor Agreement;
 
(iii)           Permitted Liens;
 
(iv)           Liens existing on the date hereof and described on
Schedule 5.02(a) hereto and extensions, renewals or replacements of any of the
foregoing; provided that no such Lien shall encumber any additional property
(other than (A) after-acquired property affixed or incorporated into the
property covered by such Lien, and (B) proceeds and products thereof);

(v)           purchase money Liens upon or in property (real or personal)
acquired or held by such Loan Party or any of its Subsidiaries to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any such
property to be subject to such Liens, or Liens existing on any such property at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that no such Lien shall extend to or cover any property other
than the property being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced (other than
(A) after-acquired property affixed or incorporated into the property covered by
such Lien or financed by Debt permitted under Section 5.02(b), and (B) proceeds
and products thereof); and provided further that the aggregate principal amount
of the Debt secured by Liens permitted by this clause (v) shall not exceed the
amount permitted under Section 5.02(b)(iii) at any time outstanding;
 
67

--------------------------------------------------------------------------------


 
(vi)           Liens arising in connection with Capitalized Leases permitted
under Section 5.02(b)(iv); provided that no such Lien shall extend to or cover
any Collateral or assets other than the assets subject to such Capitalized
Leases (other than (A) after-acquired property affixed or incorporated into the
property covered by such Lien or financed by Debt permitted pursuant to Section
5.02(b) and (B) the proceeds and products thereof and accessions thereto);
 
(vii)           Liens securing Debt permitted by Section 5.02(b) and on property
existing at the time such Person became a Subsidiary; provided that such Liens
existed prior to such Person becoming a Subsidiary or such Investment being
made, were not created in anticipation thereof and attach only to specific
assets of such Person and the proceeds and products thereof;
 
(viii)           (a) leases, subleases, licenses and sublicenses granted to
other Persons not interfering in any material respect with the ordinary course
of the business of the Borrower or its Subsidiaries and (b) the rights reserved
or vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any of its Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
 
(ix)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;
 
(x)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Parent or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;
 
(xi)           Licenses, sublicenses or grant of any other right of intellectual
property granted by the Parent or any of its Subsidiaries in the ordinary course
of business;
 
(xii)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
 
(xiii)           Liens (a)(1) on advances of cash or Cash Equivalents in favor
of the seller of any property to be acquired in a Permitted Acquisition or in an
Investment permitted pursuant to Section 5.02(f) to be applied against the
purchase price for such Permitted Acquisition or such Investment and (2)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 5.02(e), in each case, solely to the extent such Permitted
Acquisition, Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (b) earnest money
deposits of cash or Cash Equivalents by the Parent or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;
 
(xiv)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
68

--------------------------------------------------------------------------------


 
(xv)           (a) any interest or title of a lessor, sublessor, licensee or
licensor under any lease or license agreement in the ordinary course of
business, (b) any Lien or restriction that the interest or title of such lessor
or sublessor may be subject to, or (c) any subordination of the interest of the
lessee or sublessee under such lease to any Lien or restriction referred to in
the preceding clause (b);
 
(xvi)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(xvii)         Liens securing obligations (other than obligations representing
indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
 
(xviii)        other Liens securing Debt and other obligations outstanding in an
aggregate principal amount not to exceed $1,000,000; and
 
(xix)          any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided, however, than no such Lien shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; provided further, however, that the aggregate principal amount of the
Debt secured by Liens permitted by this clause (xix) shall not exceed the amount
permitted under Section 5.02(b) at any time outstanding.
 
(b)           Debt.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
(i)             Debt under the Loan Documents (exclusive of the Term C
Advances);
 
(ii)           the Term C Advances and Debt under the Second Lien Term Loan
Agreement in an aggregate principal amount not to exceed $30,000,000 plus any
accrued interest (including pay-in-kind interest) thereunder (less the amount of
all principal prepayments thereof);
 
(iii)           Debt secured by Liens permitted by Section 5.02(a)(v) in an
aggregate principal amount, together with Debt permitted under clause (iv)
below, not to exceed $2,500,000 at any time outstanding;
 
(iv)           Capitalized Leases in an aggregate principal amount, together
with Debt permitted under clause (iii) above, not to exceed $2,500,000 at any
time outstanding, and in the case of Capitalized Leases to which any Subsidiary
of any Loan Party is a party, Debt of such Loan Party of the type described in
clause (i) of the definition of “Debt” guaranteeing the Obligations of such
Subsidiary under such Capitalized Leases;

(v)            the Surviving Debt described on Schedule 5.02(b) and any Debt
extending the maturity of, or refunding or refinancing, in whole or in part, any
Surviving Debt, provided that the principal amount of such Surviving Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing, and the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such extension, refunding or refinancing;
 
(vi)           Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates incurred in the ordinary course of business and
consistent with prudent business practice;
 
69

--------------------------------------------------------------------------------


 
(vii)           (A) Debt owed (x) to a Loan Party by a Loan Party or (y) by a
Subsidiary that is not a Loan Party pursuant to, and subject to the limitations
of, Section 5.02(f)(vi)(C), in each case, which Debt shall constitute
Collateral, (B) Debt owed to any Subsidiary that is not a Loan Party by any
Subsidiary that is not a Loan Party or (C) Debt by a Loan Party in an aggregate
amount not to exceed $250,000 owed to any Subsidiary that is not a Loan Party,
which Debt in respect of this clause (C) shall be on terms acceptable to the
Administrative Agent;
 
(viii)         Debt in respect of performance, surety, bid, appeal bonds,
completion guarantees or other similar obligations provided in the ordinary
course of business, including guarantees or obligations of the Borrower and its
Subsidiaries with respect to letters of credit supporting such performance,
surety, bid, appeal bonds, completion guarantees or other similar obligations
but excluding Debt incurred through the borrowing of money, Capitalized Leases
and purchase money obligations in an aggregate amount for all such Debt incurred
pursuant to this clause (viii) not to exceed $10,000,000;
 
(ix)            Debt consisting of promissory notes issued to future, present or
former directors, officers, members of management, employees or consultants of
the Parent or any of its Subsidiaries or their respective estates, heirs, family
members, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Parent or any of its direct or indirect parent companies
permitted by Section 5.02(g) in the ordinary course of business in an aggregate
amount not to exceed $1,000,000;
 
(x)             Cash management obligations and other Debt in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts in the ordinary course of
business;
 
(xi)            Debt consisting of the financing of insurance premiums, so long
as the aggregate amount payable pursuant to such Debt does not materially exceed
the amount of the premium for such insurance;
 
(xii)           Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
 
(xiii)           Debt of the Parent to the Borrower in lieu of any payment
permitted to be made pursuant to Section 5.02(g);
 
(xiv)           other Debt of the Borrower and its Subsidiaries in an aggregate
amount at any time outstanding not to exceed $1,000,000;
 
(xv)           Guarantee Obligations in respect of indemnity agreements to title
insurers to cause such title insurers to issue title insurance policies;
 
(xvi)          all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xv) of this Section 5.02(b);
 
(xvii)         Debt consisting of Permitted Earn-Out Obligations;
 
(xviii)        (a) Guarantee Obligations of a Loan Party in respect of Debt of a
Loan Party otherwise permitted by this Section 5.02(b), and (b) Guarantee
Obligations of a Subsidiary of the Parent that is not Loan Party in respect of
Debt of the Parent or any of its Subsidiaries otherwise permitted by this
Section 5.02(b); and
 
70

--------------------------------------------------------------------------------


 
(xix)          any extension, renewal, replacement, modification or refinancing
of any Debt described in paragraphs (ii), (iii), (iv) and (v) of this Section
5.02(b) that would be a Permitted Refinancing thereof.
 
(c)          Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; provided that the foregoing shall not limit the
ability of its Subsidiaries to engage in any business reasonably incidental,
similar, related or ancillary thereto.
 
(d)          Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
 
(i)             any Subsidiary of the Borrower may merge into or consolidate
with any other Subsidiary of the Borrower; provided that, in the case of any
such merger or consolidation of a Subsidiary Guarantor, the Person formed by
such merger or consolidation shall be a Subsidiary Guarantor or a Person who
becomes a Subsidiary Guarantor simultaneously therewith;
 
(ii)            the Company or any Subsidiary of the Borrower may merge into or
consolidate with the Borrower; provided that, in the case of any such merger or
consolidation, the Borrower shall be the surviving entity;
 
(iii)           in connection with any investment permitted under Section
5.02(f), the Borrower or any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
Subsidiary Guarantor or the Borrower; and
 
(iv)           in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;
 
provided, however, that in each case, immediately before and after giving effect
thereto, no Event of Default shall have occurred and be continuing and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation.
 
(e)           Sales, Etc., of Assets.  Dispose of, or permit any of its
Subsidiaries to Dispose of, any assets, or grant any option or other right to
purchase, lease or otherwise acquire any assets (except, in the case of the
granting of any option or other right as to which the related Disposition is not
permitted below, to the extent that the consent of the Required Lenders is a
condition to the obligation of such Loan Party or such Subsidiary to consummate
the underlying Disposition or the Termination Date will otherwise occur in
connection with such Disposition), except:
 
(i)             sales of Inventory or obsolete, damaged or worn out property, in
the ordinary course of its business and the granting of any option or other
right to purchase, lease or otherwise acquire Inventory or such property in the
ordinary course of business;
 
(ii)             in a transaction authorized by Section 5.02(d) (other than
subsection (iv) thereof);

 
71

--------------------------------------------------------------------------------

 
 
(iii)           Dispositions of assets among the Borrower and any Subsidiary;
provided that if the transferor in such transaction is the Borrower or a
Subsidiary Guarantor, then the transferee must either be the Borrower, the
Parent or a Subsidiary Guarantor or to the extent constituting an Investment,
such transaction is permitted under Section 5.02(f);
 
(iv)           a Disposition of cash or Cash Equivalents;
 
(v)            the sale, lease, transfer or other disposition of accounts in the
ordinary course of business for collection;
 
(vi)           Investments in compliance with Section 5.02(f);
 
(vii)           leases, subleases, licenses or sublicenses of property in the
ordinary course of business which do not materially interfere with the business
of the Borrower and its Subsidiaries taken as a whole;
 
(viii)          transfers of property subject to any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or any
similar proceedings;
 
(ix)            Dispositions in the ordinary course of business consisting of
the abandonment of intellectual property which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Subsidiaries;
 
(x)            Dispositions of tangible property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;
 
(xi)            in order to resolve disputes that occur in the ordinary course
of business, in which event the Borrower and its Subsidiaries may discount or
otherwise compromise for less than the face value thereof, notes or accounts
receivable;
 
(xii)           a Disposition in order to qualify members of the Board of
Directors if required by applicable law;
 
(xiii)          voluntary terminations of Hedging Agreements;
 
(xiv)          Liens granted in compliance with Section 5.02(a) or Dispositions
to the extent otherwise permitted under Section 5.02(f) and (g); provided
however that no Liens may be granted or Dispositions made solely pursuant to
this Section 5.02(e)(xiv); and
 
(xv)           so long as no Event of Default shall have occurred and be
continuing or would result from such sale, sales, transfers or other
dispositions of assets for cash and for fair value in an aggregate amount not to
exceed $5,000,000 in any Fiscal Year;
 
provided that in the case of sales of assets pursuant to clause (xv) above, the
Borrower shall, on the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds from such sale, prepay the Advances
pursuant to, and in the amount and order of priority set forth in, Section
2.06(b)(ii), as specified therein.
 
72

--------------------------------------------------------------------------------


 
(f)           Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
 
(i)            Investments in Loan Parties;
 
(ii)            loans and advances (including advances of payroll payments) to
directors, officers, members of management or employees in the ordinary course
of business in an aggregate principal amount not to exceed $250,000 at any time
outstanding;
 
(iii)           Investments in cash and Cash Equivalents;
 
(iv)           Investments existing on the date hereof and described on
Schedule 5.02(f) hereto with any modifications, replacements, renewals or
extensions thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 5.02(f);
 
(v)            Investments in Hedge Agreements permitted under Article V;
 
(vi)           Investments (A) in any Loan Party, (B) by any Subsidiary that is
not a Loan Party in any Loan Party or Subsidiary that is not a Loan Party or (C)
in an aggregate amount not to exceed $250,000 by a Loan Party in any Subsidiary
that is not a Loan Party;
 
(vii)           the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property and assets of, any Person that,
upon the consummation thereof, will be wholly-owned directly by the Borrower or
one or more of its wholly-owned Subsidiaries (including, without limitation, as
a result of a merger or consolidation), in an aggregate amount for all such
purchases or other acquisitions not to exceed the sum of $40,000,000 plus the
proceeds of Excluded Issuances; provided that, with respect to each purchase or
other acquisition made pursuant to this clause (vii):
 
(A)                  any such newly created or acquired Subsidiary shall comply
with the requirements of Section 5.01(j);
 
(B)                   the lines of business of the Person to be (or the property
and assets of which are to be) so purchased or otherwise acquired shall be
substantially the same lines of business (or reasonably incidental, related or
ancillary thereto) as one or more of the principal businesses of the Borrower
and its Subsidiaries in the ordinary course;
 
(C)                   such purchase or other acquisition shall not include or
result in any contingent liabilities that could reasonably be expected to have a
Material Adverse Effect (as determined in good faith by the board of directors
(or the persons performing similar functions) of the Borrower or such Subsidiary
if the board of directors is otherwise approving such transaction and, in each
other case, by a Responsible Officer, and taking into account any available
indemnities and insurance coverage);

 
73

--------------------------------------------------------------------------------

 
 
(D)                  (1) immediately before and immediately after giving effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, (x) the Parent and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 5.04, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 5.03 as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby and (y) the Borrower shall have borrowing capacity
under the Revolving Credit Facility of not less than $3,000,000; and
 
(E)                   The Borrower shall have delivered to the Administrative
Agent, on behalf of the Lender Parties, at least five Business Days prior to the
date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (vii) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
 
(viii)         Investments consummated on the Effective Date in connection with
the Transaction;
 
(ix)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(x)            Investments constituting (A) accounts or notes receivable
arising, (B) trade debt granted, (C) deposits made in connection with the
purchase price of goods or services, (D) endorsement of negotiable instruments
held for collection or (E) lease, utility and other similar deposits, in each
case in the ordinary course of business;
 
(xi)            loans and advances to the Parent (and by the Parent to its
direct or indirect parent) in lieu of any payment permitted to be made pursuant
to Section 5.02(g);
 
(xii)           Investments consisting of promissory notes issued to any Loan
Party by future, present or former directors, officers, members of management,
employees, or consultants of the Parent or any of its Subsidiaries or their
respective estates, heirs, family members, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Parent or any of its
direct or indirect parent companies;
 
(xiii)          Investments received in connection with an Disposition made in
compliance with Section 5.02(e), including any deferred portion of the sales
price received by the Borrower or any Subsidiary in connection with any
Disposition permitted under Section 5.02(e);
 
(xiv)          Debt, Liens, Guarantee Obligations, restricted payments,
fundamental changes, Dispositions and Capital Expenditures otherwise permitted
by Sections 5.02(a), (b), (c), (d), (e), (g) and (n), respectively; provided
however that no Investments may be made solely pursuant to this Section
5.02(f)(xiv);

(xv)           purchase price adjustments, earnouts and similar obligations
(“Earn-Out Obligations”) which (A) are incurred in connection with Permitted
Acquisitions, (B) are in amount which, taken together with all existing Earn-Out
Obligations permitted pursuant to this clause 5.02(g)(xv) and determined on the
date of any such Permitted Acquisition, does not exceed 10% of EBITDA for the
most recently ended Measurement Period, (C) will not result in an increase in
the Total Leverage Ratio as determined on a pro forma basis and (D) are subject
to terms pursuant to which payments in respect thereof during the continuance of
an Event of Default may accrue, but shall not be payable in cash during such
period, but may be payable in cash upon the cure or waiver of such Event of
Default (such obligations, “Permitted Earn-Out Obligations”); and
 
74

--------------------------------------------------------------------------------


 
(xvi)          Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$1,000,000.
 
(g)           Restricted Payments.  Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such
or, other than in the case of the Parent, issue or sell any Equity Interests, or
permit any of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower or to issue or sell any Equity Interests
therein, except that:
 
(i)           (A) the Parent and its Subsidiaries may declare and pay dividends
and distributions payable only in common stock of the Parent, the Company or the
Borrower, as the case may be, and (B) except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Advances pursuant to
Section 2.06(b), the Parent may purchase, redeem, retire, defease or otherwise
acquire shares of its capital stock with the proceeds received contemporaneously
from the issue of new shares of its capital stock with equal or inferior voting
powers, designations, preferences and rights;
 
(ii)           (A) payments by the Borrower to or on behalf of the Parent (and
by the Parent to its direct parent, Unitek Holdings, Inc.) in an amount
sufficient to pay franchise taxes and other fees required to maintain the legal
existence of the Parent (and of Unitek Holdings, Inc.), (B) payments by the
Borrower to or on behalf of the Parent (and by the Parent to its direct parent,
Unitek Holdings, Inc.) in an amount sufficient to pay operating expenses
(including out-of-pocket legal, accounting and filing costs and other expenses)
in the nature of overhead in the ordinary course of business of the Parent (and
of the Parent’s direct parent, Unitek Holdings, Inc.), (C) customary
indemnification claims made by directors, officers, members of management,
employees or consultants of the Parent (and of the Parent’s direct parent,
Unitek Holdings, Inc.) attributable to the ownership or operations of the
Borrower and its Subsidiaries, (D) the funding of any Investment permitted to be
made pursuant to Section 5.02(f), provided that (1) such payment shall be made
substantially concurrently with the closing of such Investment and (2) the
Parent shall, immediately following the closing thereof, cause (x) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or any Subsidiary or (y) the merger (to the extent permitted in Section 5.02(d))
of the Person formed or acquired into the Borrower or any Subsidiary in order to
consummate such Investment, (E) fees and expenses related to any unsuccessful
equity or debt offering permitted by this Agreement and (F) cash payments in an
aggregate amount not to exceed $100,000 in lieu of issued fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Parent (and of the
Parent’s direct parent, Unitek Holdings, Inc.) or its Subsidiaries;
 
(iii)           any Subsidiary of the Borrower may (A) declare and pay cash
dividends to the Borrower, (B) declare and pay cash dividends to any other Loan
Party of which it is a Subsidiary and (C) accept capital contributions from its
parent;
 
75

--------------------------------------------------------------------------------


 
(iv)           so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom, payments to
the Parent (and by the Parent to its direct or indirect parent) to permit the
Parent (or such direct or indirect parent) to repurchase or redeem Qualified
Equity Interests of the Parent (or such parent) held by directors, officers,
members of management, employees or consultants of the Parent or any of its
Subsidiaries or former directors, officers, employees, members of management, or
consultants (or their transferees, estates or beneficiaries under their estates)
of the Parent or any Subsidiary, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such redemptions and payments shall not exceed,
in any Fiscal Year, the sum of $1,000,000;
 
(v)            the Parent and its Subsidiaries may make a cashless repurchase of
Equity Interests which is deemed to occur upon the exercise of options, rights
or warrants to the extent such Equity Interests represent a portion of the
exercise price of those options, rights or warrants;
 
(vi)           from and after the consummation of a Qualified Public Offering,
the Borrower may make the restricted payments permitted to be made by the Parent
(or its direct or indirect parent) under this Agreement; and
 
(vii)           payments as permitted by Section 5.01(i)(xiv).
 
(h)           Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.
 
(i)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by GAAP, or (ii) Fiscal
Year.
 
(j)           Prepayments, Etc., of Certain Debt.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Subordinated Debt or Debt under the Second Lien Term Loan Agreement (including
with respect to the Term C Advances) prior to the Termination Date, except
(i) regularly scheduled interest or required repayments or principal payments as
and when due of such Debt, (ii) all prepayments, redemptions, purchases,
defeasances or satisfactions of Debt required or necessary on the Effective Date
to consummate the Transaction and (iii) any Permitted Refinancing thereof, or
permit any of its Subsidiaries to do any of the foregoing.
 
(k)           Amendment, Etc., of Other Debt.  (i) Amend, modify or change in
any manner any term or condition of the Second Lien Term Loan Agreement or any
agreement relating to Subordinated Debt or give any consent, waiver or approval
thereunder, other than any amendment, modification or change to the Second Lien
Term Loan Agreement or any agreement relating to Subordinated Debt which (A)
extends the date or reduces the amount of any required repayment, prepayment or
redemption of the principal under such agreement, (B) with respect to the Second
Lien Term Loan Agreement (including with respect to the Term C Advances) only,
does not increase the rate by more than 3% (other than as a result of the
default rate) or shorten the date for payment of the interest, premium (if any)
or fees payable on such Debt under such agreement, (C) does not make the
covenants, events of default or remedies in such agreement materially more
burdensome, taken as a whole and (D) would not materially impair the rights or
interests of any Agent or any Lender Party; or (ii) permit any of its
Subsidiaries to do any of the foregoing.

 
76

--------------------------------------------------------------------------------

 
(l)           Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Surviving Debt, (B) any purchase money Debt permitted by
Section 5.02(b)(iii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (C) any Capitalized Lease permitted by Section 5.02(b)(iv) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto, (D) any Debt outstanding on the date any Subsidiary of such
Loan Party becomes such a Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Subsidiary becoming a Subsidiary of such
Loan Party), (E) any agreement where such the prohibition of the creation of the
Lien is rendered ineffective by the Uniform Commercial Code, (F) the Second Lien
Term Loan Agreement and the related Loan Documents (as defined therein) (subject
to the terms of the Intercreditor Agreement), (G) customary restrictions in
connection with Debt permitted under Section 5.02(b), (H) any agreement of a
Subsidiary that is not a Loan Party governing the Debt permitted by Section
5.02(b), (I) applicable law, (J) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or a
Subsidiary, (K) customary provisions restricting assignment of any agreement
entered into by the Borrower or a Subsidiary in the ordinary course of business,
(L) any holder of a Lien permitted by Section 5.02(a) restricting the transfer
of the property subject thereto, (M) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 5.02(e) pending the consummation of such sale or in leases, subleases,
licenses or sub-licenses relating to the assets covered thereby, (N) customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar Person, (O) restrictions on cash or other deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business, (P) any instrument governing Debt assumed in connection with
any Permitted Acquisition, which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person or
the properties or assets of the Person so acquired, (Q) customary provisions in
joint venture agreements and similar agreements applicable to joint ventures
relating solely to such joint venture, or (R) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to above;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing.
 
(m)           Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.
 
(n)           Capital Expenditures.  Make, or permit any of its Subsidiaries to
make, any Capital Expenditures that would cause the aggregate of all such
Capital Expenditures made by the Parent and its Subsidiaries, as determined on a
Consolidated basis, in any Fiscal Year to exceed $3,000,000 (or, when EBITDA is
greater than $40,000,000 for a Measurement Period and the maximum amount of
Capital Expenditures permitted for such Fiscal Year is less than $5,000,000,
$5,000,000 thereafter), provided, however, that if, for any Fiscal Year, the
aggregate amount of Capital Expenditures made by the Parent and its
Subsidiaries, as determined on a Consolidated basis during such Fiscal Year is
less than the maximum amount permitted to be made in any Fiscal Year (the amount
of such excess being the “Excess Amount”), the Parent and its Subsidiaries shall
be entitled to make additional Capital Expenditures in the immediately
succeeding Fiscal Year in an amount (such amount being referred to herein as the
“Carryover Amount”) equal to 50% of such Excess Amount, (ii) to the extent that
the aggregate amount of such Capital Expenditures to be made in any Fiscal Year
is greater than the maximum amount permitted to be made for such Fiscal Year, up
to 50% of the amount available in the next succeeding Fiscal Year (each such
amount being a “Pull-Back Amount”) may be pulled back to the immediately
preceding Fiscal Year and used to make Capital Expenditures in such immediately
preceding Fiscal Year it being understood and agreed that such amount for such
next succeeding Fiscal Year set forth above shall be reduced by the amount of
such Pull-Back Amount and (iii) after a Permitted Acquisition, the foregoing
limitations shall be increased by an amount equal to 125% of the average Capital
Expenditures of the acquired Person for the three consecutive twelve-month
periods most recently ended prior to the closing of the Permitted Acquisition.
 
77

--------------------------------------------------------------------------------


 
For purposes of this Section 5.02(n), it is understood and agreed that the
following shall not constitute Capital Expenditures:  (i) Permitted
Acquisitions, (ii) the reinvestment of any Net Cash Proceeds, (iii) expenditures
of insurance settlements, condemnation awards or other settlements in respect of
lost, destroyed, damaged or condemned assets or other property and (iv)
expenditures for Capital Expenditures accounted for as Capital Expenditures of
the Parent or any of its Subsidiaries which are paid for or reimbursed by a
third party which is neither a Loan Party or a Subsidiary of the Borrower.
 
(o)           Payment Restrictions Affecting Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any Subsidiaries of the Borrower to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower, except (i) the Loan
Documents, (ii) the Second Lien Term Loan Agreement and all related documents,
instruments and agreements, (iii) any agreement or instrument evidencing
Surviving Debt, (iv) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of such Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of such Loan Party,
(v) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (vi) restrictions and conditions imposed by law, (vi)
agreements governing Capitalized Leases and purchase money Debt and (vii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in joint venture agreements, leases, subleases, licenses,
sublicenses and similar agreements entered into in the ordinary course of
business.
 
(p)           The Parent as a Holding Company.  In the case of the Parent, enter
into or conduct any business, or engage in any activity other than (i) the
holding of the Equity Interests in the Borrower and its Subsidiaries; (ii) the
making of equity Investments in the Borrower and its Subsidiaries; (iii) the
maintenance of any deposit accounts required in connection with the conduct of
business or activities otherwise permitted under the Loan Documents; (iv) the
execution, delivery and performance of the Transaction Documents and all related
documents, instruments and agreements to which it is a party; (v) Guarantee
Obligations permitted under this Agreement; (vi) obligations under the Second
Lien Term Loan Agreement and the Loan Documents (as defined therein), if any;
(vii) issuing and selling its Equity Interests or options or warrants in respect
thereof; (viii) the maintenance of its existence and legal, tax and accounting
matters in connection with any activity otherwise permitted hereunder; (ix)
entering into any transaction otherwise permitted by this Agreement; (x)
ownership of assets pursuant to a Permitted Acquisition; provided that such
assets are promptly contributed to one or more Subsidiaries); and (xi)
activities incidental to each of the foregoing.
 
SECTION 5.03.  Reporting Requirements.  Until the Termination Date, the Loan
Parties will furnish to the Administrative Agent (for further distribution to
the Lenders):
 
(a)           Default Notice.  As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower obtaining knowledge
of the occurrence of each Default or any event, development or occurrence that
could be reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of a Responsible Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto.

 
78

--------------------------------------------------------------------------------

 

(b)           Annual Financials.  As soon as available and in any event within
(x) 120 days after the end of the Fiscal Year ending December 31, 2007 and (y)
90 days after the end of each Fiscal Year thereafter, a copy of the annual audit
report for such year for the Parent and its Subsidiaries, including therein a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Parent and its Subsidiaries for such Fiscal Year,
in each case accompanied by an opinion as to such audit report of independent
public accountants of recognized standing, without a going concern or like
qualification, together with a (i) schedule in form reasonably satisfactory to
the Administrative Agent of the computations used by the Parent in determining,
as of the end of such Fiscal Year, compliance with the covenants contained in
Section 5.04 and (ii) a certificate of a Responsible Officer of the Parent
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent has taken and proposes to take with respect thereto.
 
(c)           Quarterly Financials.  As soon as available and in any event
within (x) 45 days after the end of each of the first three fiscal quarters of
each Fiscal Year and (y) after the last fiscal quarter of each Fiscal Year, upon
the date that the annual audited report is due pursuant to clause (b) above,
a Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Parent and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Parent and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to the exclusion of footnotes and year-end
audit adjustments) by a Responsible Officer of the Parent as having been
prepared in accordance with GAAP, together with (i) a certificate of a
Responsible Officer stating that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent has taken and proposes to take with
respect thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent in determining
compliance with the covenants contained in Section 5.04.
 
(d)           Monthly Financials.  As soon as available and in any event within
30 days after the end of each of calendar month, unless such month is also the
end of a fiscal quarter, and then upon the date that quarterly report is due
pursuant to clause (c) above, a Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such month and a Consolidated statement of income
and a Consolidated statement of cash flows of the Parent and its Subsidiaries
for the period commencing at the end of the previous calendar month and ending
with the end of such calendar month and a Consolidated statement of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such calendar month, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to the
exclusion of footnotes and year-end audit adjustments) by a Responsible Officer
of the Parent as having been prepared in accordance with GAAP.
 
(e)           Annual Forecasts.  As soon as available and in any event no later
than 30 days after the end of each Fiscal Year, financial forecasts prepared in
good faith by management of the Parent, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on a monthly basis for the succeeding Fiscal Year.
 
79

--------------------------------------------------------------------------------


 
(f)           Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f).
 
(g)           Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party sends to its stockholders generally, and copies of all regular, periodic
and special reports, and all registration statements (other than on S-8 or a
similar form), that any Loan Party files with the Securities and Exchange
Commission or any Governmental Authority that may be substituted therefor, or
with any national securities exchange.
 
(h)           Agreement Notices.  Promptly upon receipt thereof, copies of all
material notices, requests and other documents received by any Loan Party under
or pursuant to the Second Lien Term Loan Agreement.
 
(i)            ERISA.  (i)  ERISA Events and ERISA Reports.  (A) Promptly and in
any event within 10 Business Days after any Loan Party or any ERISA Affiliate
knows or has a reason to know that any ERISA Event that could reasonably be
expected to have a Material Adverse Effect has occurred, a statement of a
Responsible Officer of the Borrower describing such ERISA Event and the action,
if any, that such Loan Party or such ERISA Affiliate has taken and proposes to
take with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.
 
(i)            Plan Terminations.  Promptly after receipt thereof by any Loan
Party or any ERISA Affiliate, copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan.
 
(ii)           Multiemployer Plan Notices.  Promptly after receipt thereof by
any Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition of Withdrawal Liability by
any such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount
of liability incurred, or that may be incurred, by such Loan Party or any ERISA
Affiliate in connection with any event described in clause (A) or (B).
 
(j)           Environmental Conditions.  Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any material restrictions on ownership, occupancy,
use or transferability under any Environmental Law.
 
(k)           Insurance.  As soon as available and in any event within 30 days
after the end of each Fiscal Year in which there has been a material and
negative change in the amount or scope of the insurance coverage in effect for
the Loan Parties, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries.
 
(l)           Other Information.  Such other information respecting the
business, condition (financial or otherwise), operations, performance or
properties of any Loan Party as any Agent, or any Lender Party through the
Administrative Agent, may from time to time reasonably request.
 
80

--------------------------------------------------------------------------------


 
Information required to be delivered pursuant to this Section 5.03 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http:www.sec.gov or on the website of the
Borrower.  Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.  Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.
 
SECTION 5.04.  Financial Covenants.  Until the occurrence of the Termination
Date, the Borrower will:
 
(a)           Total Leverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below a Total Leverage Ratio of not more than the
ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio
December 31, 2007 through and including March 31, 2008
 
4.75:1.00
June 30, 2008
 
4.50:1.00
September 30, 2008
 
4.25:1.00
December 31, 2008
 
4.00:1.00
March 31, 2009
 
3.90:1.00
June 30, 2009
 
3.75:1.00
September 30, 2009
 
3.50:1.00
December 31, 2009
 
3.25:1.00
March 31, 2010 and thereafter
 
3.00:1.00

 
(b)           First Lien Leverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below a First Lien Leverage Ratio of not more than
the ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio
December 31, 2007 through and including March 31, 2008
 
3.50:1.00
June 30, 2008
 
3.20:1.00
September 30, 2008 through and including December 31, 2008
 
3.00:1.00
March 31, 2009
 
2.85:1.00
June 30, 2009
 
2.75:1.00
September 30, 2009
 
2.50:1.00
December 31, 2009
 
2.30:1.00
March 31, 2010 and thereafter
 
2.00:1.00


 
81

--------------------------------------------------------------------------------

 
 
(c)           Fixed Charge Coverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below a Fixed Charge Coverage Ratio of not less
than the ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio
December 31, 2007
 
1.55:1.00
March 31, 2008
 
1.65:1.00
June 30, 2008 through and including September 30, 2008
 
1.75:1.00
December 31, 2008 through and including September 30, 2009
 
1.80:1.00
December 31, 2009 and thereafter
 
2.00:1.00

 
(d)           Interest Coverage Ratio.  Maintain as of the last day of each
Measurement Period set forth below an Interest Coverage Ratio of not less than
the ratio set forth below for such Measurement Period:
 
Measurement Period Ended
 
Ratio
December 31, 2007
 
1.85:1.00
March 31, 2008
 
2.00:1.00
June 30, 2008
 
2.25:1.00
September 30, 2008
 
2.40:1.00
December 31, 2008 through and including March 31, 2009
 
2.50:1.00
June 30, 2009 through and including September 30, 2009
 
2.60:1.00
December 31, 2009
 
2.90:1.00
March 31, 2010 and thereafter
 
3.00:1.00



82

--------------------------------------------------------------------------------


 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)           (i) the Borrower shall fail to pay any principal of any Advance
when the same shall become due and payable, (ii) the Borrower shall fail to pay
any interest on any Advance, within three Business Days after the same shall
become due and payable or (iii) the Borrower shall fail to pay any fee or any
other payment under any Loan Document within five Business Days after the same
shall become due and payable; or
 
(b)           any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document or in any document
delivered in connection therewith to the Administrative Agent or any of the
Lenders shall prove to have been incorrect in any material respect when made; or
 
(c)           the Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 2.15, 5.01(e), (f), (i), 5.02, 5.03(a) or
5.04; or
 
(d)           the Borrower shall fail to provide the financial reports referred
to in Section 5.03(c) or (d) within five Business Days of the due date thereof;
 
(e)           any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document (which is not specified in
Section 6.01(c) or (d)) on its part to be performed or observed if such failure
shall remain unremedied for 30 days after the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent; or
 
(f)           any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $3,500,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder (such threshold amount being “Material Debt”)), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Material Debt
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Material Debt
or otherwise to cause, or to permit the holder thereof to cause, such Material
Debt to mature; or any such Material Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided that this paragraph
(f) shall not apply to secured Debt that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Debt if such
sale or transfer is permitted hereunder and under the documents providing for
such Debt; or
 
83

--------------------------------------------------------------------------------


 
(g)           (i) any Loan Party or any of its Subsidiaries shall generally not
pay its debts in excess of the threshold amount that constitutes Material Debt
as such debts become due, or shall admit in writing its inability to pay its
debts generally as they become due, or shall make a general assignment for the
benefit of creditors; (ii) any proceeding shall be instituted by or against any
Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or (iii) the board of directors (or equivalent body) of
any Loan Party or any of its Subsidiaries shall adopt resolutions authorizing
the filing of any proceeding referred to in clause (ii) in this subsection (g);
or
 
(h)           any final judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $3,500,000 (to the extent not
covered by third-party insurance by a third party insurer as to which the
insurer has not denied coverage) shall be rendered against any Loan Party or any
of its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(i)           any material provision of any Loan Document after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to be valid and binding on or enforceable against any
Loan Party party to it, or any such Loan Party shall so state in writing (other
than as a result of the discharge of such Loan Party in accordance with the
terms of the Loan Documents); or
 
(j)           other than with respect to de minimis items of Collateral not
exceeding $250,000 in the aggregate, any Collateral Document or financing
statement after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority lien on and security interest in the Collateral
purported to be covered thereby, except (i) to the extent otherwise permitted by
the Loan Documents, (ii) to the extent that any such lack of validity,
perfection or priority results from any act of any Agent and (iii) as to
Collateral consisting of real property, to the extent that such lack of
validity, perfection or priority are covered by a lender’s title insurance
policy and such insurer has not denied coverage; or
 
(k)           a Change of Control shall occur;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by written notice to the
Borrower, declare the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than Letter of Credit Advances by an
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing
Line Advances by a Revolving Credit Lender pursuant to Section 2.02(b)) and of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, (A) by written notice to the Borrower, declare
the Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
(B) by written notice to each party required under the terms of any agreement in
support of which a Letter of Credit is issued, request that all Obligations
under such agreement be declared to be due and payable; provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (x) the Commitments of each
Lender Party and the obligation of each Lender Party to make Advances (other
than Letter of Credit Advances by an Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender
pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit
shall automatically be terminated and (y) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 
84

--------------------------------------------------------------------------------

 
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon an Event of
Default.  If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Collateral Agent on behalf of the
Lender Parties in same day funds at the Collateral Agent’s Office, for deposit
in the Collateral Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Law, the Borrower will pay to the Collateral Agent on
behalf of the Lender Parties in same day funds at the Collateral Agent’s Office,
for deposit in the Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.  If at any time the Administrative Agent or the
Collateral Agent determines that any funds held in the Collateral Account are
subject to any right or claim of any Person other than the Agents and the Lender
Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent or the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the Collateral Account
that the Administrative Agent or the Collateral Agent, as the case may be,
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit in the Collateral
Account, such funds shall be applied to reimburse the relevant Issuing Bank or
Revolving Credit Lenders, as applicable, to the extent permitted by applicable
law.
 
ARTICLE VII
 
THE AGENTS
 
SECTION 7.01.  Authorization and Action.  (a)  Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable) and the Issuing Bank
(if applicable) and on behalf of itself and its Affiliates as potential Hedge
Banks) hereby appoints and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Advances), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties, all Hedge Banks
and all holders of Notes; provided, however, that no Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or applicable law.  Each Agent agrees to give to each
Lender Party prompt notice of each notice given to it by the Borrower pursuant
to the terms of this Agreement.

 
85

--------------------------------------------------------------------------------

 

(b)           In furtherance of the foregoing, each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable) and the Issuing Bank
(if applicable) and on behalf of itself and its Affiliates as potential Hedge
Banks) hereby appoints and authorizes the Collateral Agent to act as the agent
of such Lender Party for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of this Article VII (including,
without limitation, Section 7.05 as though any such Supplemental Collateral
Agents were an “Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
 
(c)           Any Agent may execute any of its duties under this Agreement or
any other Loan Document (including for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder at the direction
of the Collateral Agent) by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Collateral Agent may also
from time to time, when the Collateral Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Supplemental Collateral
Agent”) with respect to all or any part of the Collateral; provided, however,
that no such Supplemental Collateral Agent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.  Should any instrument in writing
from the Borrower or any other Loan Party be required by any Supplemental
Collateral Agent so appointed by the Collateral Agent to more fully or certainly
vest in and confirm to such Supplemental Collateral Agent such rights, powers,
privileges and duties, the Borrower shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
reasonable request by the Collateral Agent.  If any Supplemental Collateral
Agent, or successor thereto, shall die, become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall automatically vest in
and be exercised by the Collateral Agent until the appointment of a new
Supplemental Collateral Agent.  No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Supplemental Collateral Agent
that it selects in accordance with the foregoing provisions of this Section
7.01(c) in the absence of such Agent’s gross negligence or willful misconduct.
 
SECTION 7.02.  Agents’ Reliance, Etc.  Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, each
Agent:  (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Lender Party and shall not be
responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram or telecopy) believed
by it to be genuine and signed or sent by the proper party or parties.

 
86

--------------------------------------------------------------------------------

 
 
SECTION 7.03.  Royal Bank and Affiliates.  With respect to its Commitments, the
Advances made by it and any Notes issued to it, Royal Bank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though they were not Agents; and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated, include Royal Bank
in its individual capacity.  Royal Bank and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any of its Subsidiaries and any Person that may do business with or
own securities of any Loan Party or any such Subsidiary, all as if Royal Bank
were not an Agent and without any duty to account therefor to the Lender
Parties.  No Agent shall have any duty to disclose any information obtained or
received by it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.
 
SECTION 7.04.  Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender Party and based on the financial statements referred to in
Section 4.01(g) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.
 
SECTION 7.05.  Indemnification.  (a)  Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower
under Section 9.04) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse each Agent
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender Party or any other Person.
 
(b)           Each Lender Party severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrower under Section 9.04) from
and against such Lender Party’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Issuing
Bank in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Issuing Bank under the Loan Documents; provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction.  Without limitation of the foregoing, each
Lender Party agrees to reimburse such Issuing Bank promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.

 
87

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Section 7.05, each Lender Party’s respective
ratable share of any amount shall be determined, at any time, according to the
sum of (i) the aggregate principal amount of the Advances outstanding at such
time and owing to such Lender Party, (ii) such Lender Party’s Pro Rata Share of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) such Lender Party’s Unused Revolving Credit Commitments at such time;
provided that the aggregate principal amount of Letter of Credit Advances owing
to the Issuing Bank shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments.  The failure of any Lender Party to reimburse any Agent or the
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount.  Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.
 
SECTION 7.06.  Successor Agents.  Subject to the appointment and acceptance of a
successor Agent as provided below, any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lender Parties
and the Borrower and may be removed as to all of the Facilities at any time with
or without cause by the Required Lenders (but with the consent of the Borrower
not to be unreasonably withheld); provided, however, that any removal of the
Administrative Agent will not be effective until it has also been replaced as
Collateral Agent, Swing Line Bank and Issuing Bank and released from all of its
obligations in respect thereof.  Upon any such resignation or removal, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld), to appoint a successor Agent other
than Disqualified Institutions as to such of the Facilities as to which such
Agent has resigned or been removed.  If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lender Parties, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent as to all of the Facilities and, in the case of a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent as to less than all of the Facilities and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent as to
such Facilities, other than with respect to funds transfers and other similar
aspects of the administration of Borrowings under such Facilities, issuances of
Letters of Credit (notwithstanding any resignation as Agent with respect to the
Letter of Credit Facility) and payments by the Borrower in respect of such
Facilities, and the retiring Administrative Agent shall be discharged from its
duties and obligations under this Agreement as to such Facilities, other than as
aforesaid.  If within 30 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 7.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 30th
day (a) the retiring Agent’s resignation or removal shall become effective,
(b) the retiring Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (c) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent as
provided above.  After any retiring Agent’s resignation or removal hereunder as
Agent as to any of the Facilities shall have become effective, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent as to such Facilities under this Agreement.

 
88

--------------------------------------------------------------------------------

 
 
SECTION 7.07.  Other Agents; Arrangers and Managers.  None of the Lender Parties
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “bookrunner,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lenders, those applicable to all
Lender Parties as such.  Without limiting the foregoing, none of the Lender
Parties or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender Party acknowledges that it
has not relied, and will not rely, on any of the Lender Parties or other Persons
so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder.
 
SECTION 7.08.  Intercreditor Agreement.  Each of the Lender Parties hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof.  Each Lender Party (and each Person
that becomes a Lender Party hereunder pursuant to Section 9.07) hereby (i)
acknowledges that Royal Bank is acting under the Intercreditor Agreement in
multiple capacities as the Administrative Agent, the Collateral Agent and the
second lien collateral agent under the Intercreditor Agreement and (ii) waives
any conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against Royal Bank any claims, causes of
action, damages or liabilities of whatever kind or nature relating thereto,
except to the extent such damages or liabilities are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from Royal Bank’s gross negligence or willful misconduct.  Each Lender
Party (and each Person that becomes a Lender Party hereunder pursuant to Section
9.07) hereby authorizes and directs Royal Bank to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that Royal Bank, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.

 
89

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
GUARANTY
 
SECTION 8.01.  Guaranty; Limitation of Liability.  (a)  Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents and the Secured Hedge Agreements (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations, but
excluding any Obligations pertaining to the Term C Advances, being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by any Agent or any
Lender Party in enforcing any rights under this Guaranty.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Agent or any Lender Party under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.
 
(b)           Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Subsidiary Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Subsidiary Guarantor  hereunder.  To effectuate the foregoing intention, the
Administrative Agent, the Lender Parties and the Guarantors hereby irrevocably
agree that the Obligations of each Subsidiary Guarantor  under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Subsidiary Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.
 
(c)           Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Agents and
the Lender Parties under or in respect of the Loan Documents.
 
SECTION 8.02.  Guaranty Absolute.
 
  Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Agent or any Lender Party with
respect thereto.  The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions.  The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:
 
(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
90

--------------------------------------------------------------------------------


 
(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d)           any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
 
(f)           any failure of any Agent or any Lender Party to disclose to any
Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to such Agent or such Lender Party, as the case may
be (each Guarantor waiving any duty on the part of the Agents and the Lender
Parties to disclose such information);
 
(g)           the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or
 
(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Agent or any Lender Party that might otherwise constitute a defense available
to, or a discharge of, any Loan Party or any other guarantor or surety (other
than the occurrence of the Termination Date).
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Agent or any Lender Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made.
 
SECTION 8.03.  Waivers and Acknowledgments.  (a)  To the extent permitted by
law, each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Agent or any Lender Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any Collateral.
 
(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)           Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense  (other than the occurrence of the Termination Date) arising by
reason of any claim or defense based upon an election of remedies by any Agent
or any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense (other than the occurrence of the
Termination Date) based on any right of set-off or counterclaim against or in
respect of the Obligations of such Guarantor hereunder.
 
91

--------------------------------------------------------------------------------


 
(d)           Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense (other than the occurrence of
the Termination Date) to the recovery by the Collateral Agent and the other
Secured Parties against such Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.
 
(e)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Agent or any Lender Party to disclose to such Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by such Agent or such
Secured Party, as the case may be.
 
(f)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
 
SECTION 8.04.  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Agent or any Lender Party against the
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until the occurrence of the Termination Date.  If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the occurrence of the Termination Date such amount shall be received
and held in trust for the benefit of the Secured Parties, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If the Termination Date
shall have occurred, the Agents and the Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.
 
SECTION 8.05.  Guaranty Supplements.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “ this Guaranty,” “hereunder,”
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty,” “thereunder,” “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
 
92

--------------------------------------------------------------------------------


 
SECTION 8.06.  Subordination.  Until the Termination Date, each Guarantor hereby
subordinates any and all debts, liabilities and other Obligations owed to such
Guarantor by each other Loan Party (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 8.06:
 
(a)           Prohibited Payments, Etc.  Except during the continuance of an
Event of Default, each Guarantor may receive payments from any other Loan Party
on account of the Subordinated Obligations.  After the occurrence and during the
continuance of any Event of Default, however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.
 
(b)           Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Agents and the Lender Parties shall be entitled to receive payment in full
in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.
 
(c)           Turn-Over.  After the occurrence and during the continuance of any
Event of Default, each Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agents and the Lender Parties and deliver such payments to
the Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
 
SECTION 8.07.  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the Termination
Date and (b) be binding upon each Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Agents and the Lender
Parties and their successors, transferees and permitted assigns.  Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender Party may assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and any Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender Party herein or
otherwise, in each case as and to the extent provided in Section 9.07.  No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.
 
SECTION 8.08.  Release of Guarantor.  A Subsidiary Guarantor shall automatically
be released from its obligations hereunder and the Liens created hereunder in
the Collateral of such Subsidiary Guarantor shall be automatically released upon
the consummation of any sale, disposition or other transaction (including merger
or consolidation) permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a subsidiary
 
SECTION 8.09.  Term C Advances. This Guaranty shall not apply to any Obligations
in respect of the Term C Advances in respect of the Term C Advances, which shall
instead by governed pursuant to Article VIII of the Second Lien Term Loan
Agreement.
 
93

--------------------------------------------------------------------------------


 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  Except for actions expressly permitted to be
taken by the Agents, no amendment or waiver of any provision of this Agreement
or any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed (or, in the case of the Collateral Documents, consented to) by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lender Parties (other than any Lender Party that is, at
such time, a Defaulting Lender and the Term C Lender, which Term C Lender, for
the purposes of this Section 9.01(a) shall be subject to Section 9.01(a) of the
Second Lien Term Loan Agreement (as in effect on the date hereof)), do any of
the following at any time:
 
(i)           waive any of the conditions specified in Section 3.02 or, in the
case of the Initial Extension of Credit, Section 3.01;
 
(ii)          change the number of Lenders or the percentage of (x) the
Commitments, (y) the aggregate unpaid principal amount of the Advances or (z)
the aggregate Available Amount of outstanding Letters of Credit that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder;
 
(iii)         other than in connection with a transaction specifically permitted
hereby, release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranty) if such release or limitation is in respect of all
or substantially all of the value of the Guaranties to the Lender Parties; or
 
(iv)         release all or substantially all of the Collateral in any
transaction or series of related transactions;
 
and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender, including for greater certainty, the Term
C Lender (other than any Lender that is, at such time, a Defaulting Lender)
specified below for such amendment, waiver or consent:
 
(i)           increase the Commitments of a Lender Party without the consent of
such Lender Party (it being understood that a waiver of any condition precedent
set forth in Article III or the waiver of any Default or mandatory prepayment
shall not constitute an increase of any Commitment of any Lender Party);
 
(ii)          extend the Scheduled Termination Date in respect of either
Facility without the consent of each Lender under such Facility;
 
(iii)         reduce the principal of, or stated rate of interest on, the
Advances owed to a Lender Party or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender Party without
the consent of such Lender Party (it being understood that this clause (iii)
shall not apply solely as a result of amendments of the definition of “Total
Leverage Ratio” and the definitions used therein);
 
(iv)         amend, modify or waive the provisions of Section 2.12(f) without
the consent of each Lender adversely affected thereby;
 
94

--------------------------------------------------------------------------------


 
(v)          postpone any date scheduled for any payment of principal of, or
interest on, the Advances pursuant to Section 2.04 or 2.07 or any date fixed for
any payment of fees hereunder to a Lender Party without the consent of such
Lender Party; provided, that only the consent of the Required Lenders shall be
necessary to amend the provisions of Section 2.07(b) providing for the Default
Interest or to waive any obligations of the Borrower to pay interest at such
Default Interest;
 
(vi)         change the order of application of any reduction in the Commitments
or any prepayment of Advances among the Facilities from the application thereof
set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially adversely affects the Lenders under
one Facility without the consent of holders of a majority of the Commitments or
Advances outstanding under such Facility;
 
(vii)        amend, waive, modify or consent to any departure from the
provisions of this Section 9.01 in a manner that would adversely affect the
rights of any Lender under this Section 9.01 without the consent of such Lender;
 
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank and the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Issuing Bank, as the case may be, under this Agreement; and
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of the outstanding Term B Advances and Term C Advances (as
applicable, “Refinanced Term Loans”) with a replacement term loan tranche
denominated in dollars (as applicable, “Replacement Term Loans”) hereunder;
provided that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(ii) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
Refinanced Term Loans) and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term B
Advances and Term C Advances in effect immediately prior to such refinancing.
 
(c)           Notwithstanding the foregoing, in addition to any credit
extensions and amendments related to the Incremental Facilities effectuated
without the consent of Lenders in accordance with Section 2.18, this Agreement
(including this Section 9.01) may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term B Advances
and the Revolving Credit Advances and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new credit facilities.
 
95

--------------------------------------------------------------------------------


 
(d)           Notwithstanding anything to the contrary contained in this Section
9.01, at any time prior to 90 days following the Effective Date, the Loan
Parties agree that the Administrative Agent shall have the authority, without
the consent of the Loan Parties but after consultation with the Loan Parties, to
make such amendments to the Loan Documents as shall be reasonably necessary to
give effect to the provisions of the Fee Letter (as from time to time may be
amended, supplemented or otherwise modified) solely to the extent that such
amendments do not impair the rights, obligations or interests of any other
Lender under this Agreement in any material respect.
 
(e)           Notwithstanding anything to the contrary contained in this Section
9.01, if the Administrative Agent and the Borrower (A) shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, or (B)
shall seek to amend the Loan Documents in a manner more favorable to the
Lenders, taken as a whole, then, in each case, the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.
 
SECTION 9.02.  Notices, Etc.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for hereunder shall be either (x) in writing
(including telecopy communication) and mailed, telecopied or delivered by hand
or overnight courier service, or (y) as and to the extent set forth in Section
9.02(b) and in the proviso to this Section 9.02(a), in an electronic medium and
as delivered as set forth in Section 9.02(b), if to any Loan Party, at the
Borrower’s address at Gwynedd Hall, 1777 Sentry Parkway West, Suite 302, Blue
Bell, PA  19422, Fax: 267-464-1735, Attn: Chief Financial Officer, with a copy
to the Sponsor at the Sponsor’s address, telecopy number or electronic mail
address at 200 Crescent Court, Suite 1600, Dallas, TX 75201, Attention: Daniel
Hopkin, Fax 214.720.7888, Email: dhopkin@hmcapital.com; if to any Initial Lender
Party, at its Domestic Lending Office, telecopy number or electronic mail
address specified opposite its name on Schedule I hereto; if to any other Lender
Party, at its Domestic Lending Office, telecopy number or electronic mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender Party; if to the Collateral Agent or the Administrative Agent, at its
address at  200 Bay Street, 12th Floor, South Tower, Royal Bank Plaza, Toronto,
Ontario M5J 2W7, Attention:  Manager, Agency, Fax: 416.842.4023 or, as to any
party, at such other address, telecopy number or electronic mail address as
shall be designated by such party in a written notice to the other parties;
provided, however, that materials and information described in Section 9.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent in
writing.  All such notices and other communications delivered by hand or
overnight courier service shall be effective when received, all such notices
sent by mail shall be effective as of the earlier of receipt thereof and three
Business Days after deposit in the mails, and all such notices and other
communications sent by telecopy shall be effective when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  All such notices delivered by electronic mail, as provided in
subsection (b) below, shall be effective when delivered.  Delivery by telecopier
of an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.  As agreed to among the Borrower, including as set forth in
subsection (b) below, the Administrative Agent and the applicable Lender Parties
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable Person
provided from time to time by such Person.

 
96

--------------------------------------------------------------------------------

 
 
(b)           The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding (i) any Notice of Borrowing, Notice of Issuance, Notice of Renewal or
notice of Conversion pursuant to Section 2.09, (ii) any notice of any prepayment
of the Advances pursuant to Section 2.06, (iii) any notice of a Default or Event
of Default under this Agreement or (iv) any certificate, agreement or other
document required to be delivered to satisfy any condition set forth in Article
III of this Agreement (all such non-excluded communications being referred to
herein collectively as “Communications”), by delivering the Communications by
e-mail to an e-mail address specified by the Administrative Agent to the
Borrower.  In addition, the Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.  The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).
 
(c)           The Platform is provided on an “as is” and “as available” basis
and the Agent Parties  (as defined below) make no representation or warranty of
any kind as the accuracy or completeness of the Communications or as to the
adequacy of the Platform, and expressly disclaim any liability for any errors or
omissions in the Communications.  In no event shall the Administrative Agent or
any of its Affiliates or any of their respective officers, directors, employees,
agents, Advisors or representatives (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender Party or any other Person or entity for
damages of any kind, including, without limitation, any direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s delivery of any Communications through the internet, except to the
extent the liability of any Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Party’s gross negligence or willful misconduct.
 
(d)           The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents.  Each
Lender Party agrees to (i) notify the Administrative Agent in writing (including
by e-mail) from time to time of such Lender Party’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender Party to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.
 
SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any Note or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


 
97

--------------------------------------------------------------------------------

 


SECTION 9.04.  Costs and Expenses.  (a)  The Borrower agrees to pay within 30
days after receipt of an invoice setting forth such amounts in reasonable detail
(i) all reasonable and documented out-of-pocket costs and expenses of each Agent
in connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of one counsel to the Agents and the Lenders taken
as a whole (and, if reasonably necessary, of one local counsel in any applicable
jurisdiction, and additional counsel if a conflict of interest exists between
any Agent or Lender and any other Agent or Lender, as determined in good faith
by such a party), with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
reasonable and documented out-of-pocket costs and expenses of each Agent and the
Lender Parties in connection with the enforcement of the Loan Documents, whether
in any action, suit or litigation, or any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent and the Lender Parties with respect thereto).
 
(b)           The Borrower agrees to indemnify, defend and save and hold
harmless each Agent, each Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) (i) from and against, and shall pay within 30 days after
receipt of an invoice setting forth such amounts in reasonable detail, any and
all reasonable and documented out-of-pocket expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent and the Lenders taken as a whole,
and, if reasonably necessary, of one local counsel in any applicable
jurisdiction, and additional counsel if a conflict of interest exists between
the Indemnified Parties, as determined in good faith by an Indemnified Party)
that may be incurred by any Indemnified Party, arising out of or associated with
the syndication of the Facilities and the preparation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto, and (ii) from and against, and shall pay within 30 days after receipt
of an invoice setting forth such amounts in reasonable detail, any and all
claims, damages, losses, liabilities and reasonable and documented out-of-pocket
expenses (including, without limitation, the reasonable and documented fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders taken as a whole, and, if reasonably necessary, of one local counsel
in any applicable jurisdiction, and additional counsel if a conflict of interest
exists between the Indemnified Parties, as determined in good faith by an
Indemnified Party) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case of clauses (i) and (ii) arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (A) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, or any of the transactions
contemplated by the Transaction Documents or (B) the actual or alleged presence
of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense (w) is found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, willful misconduct or bad faith, (x) arises out of material breach
of the Loan Documents by any Indemnified Party or (y) arises solely out of a
dispute among the Indemnified Parties; provided that the Administrative Agent
shall continue to be indemnified in the event of a dispute between it and other
Indemnified Parties.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.  Each party hereto also agrees not to assert any
claim against any other party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Transaction Documents or
any of the transactions contemplated by the Transaction Documents.


 
98

--------------------------------------------------------------------------------

 


(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance (other than a Term C Advance) is made by the Borrower to or for the
account of a Lender Party other than on the last day of the Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section 2.06,
2.09(b)(i) or 2.10(d), acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
Party other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 9.07, as a result of a demand by the Borrower pursuant to
Section 2.11(e) or Section 9.10, or if the Borrower fails to make any payment or
prepayment of an Advance (other than a Term C Advance) for which an irrevocable
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall,
upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (excluding any loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.
 
(d)           If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.
 
(e)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.13 and this
Section 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.
 
(f)           For the avoidance of doubt, any and all payments by any Loan Party
to or for the account of any Lender Party or any Agent hereunder or under any
other Loan Document with respect to Taxes shall be governed exclusively by
Section 2.12 and not by this Section 9.04.
 
SECTION 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) (other than
with respect to payroll accounts, zero balance accounts and trust funds) at any
time held and other indebtedness at any time owing by such Agent, such Lender
Party or such Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under the Loan Documents, irrespective of whether such Agent or such Lender
Party shall have made any demand under this Agreement or the other Loan
Documents and although such Obligations may be unmatured.  Each Agent and each
Lender Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Agent
and each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender Party and their respective
Affiliates may have.


 
99

--------------------------------------------------------------------------------

 


SECTION 9.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.
 
SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or an Approved Fund of any Lender, each such assignment shall be of a
uniform, and not a varying, percentage of all rights and obligations under and
in respect of any or all Facilities, (ii) except in the case of an assignment to
a Person that, immediately prior to such assignment, was a Lender, an Affiliate
of any Lender or an Approved Fund of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 (or such
lesser amount as shall be approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed) and, so long as no Event of Default
shall have occurred and be continuing at the time of the effectiveness of such
assignment, the Borrower (which approval shall not be unreasonably withheld or
delayed)) under each Facility for which a Commitment is being assigned, (iii)
each such assignment shall be to an Eligible Assignee, (iv) each such assignment
made as a result of a demand by the Borrower pursuant to Section 2.11(e) or
Section 9.10 shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to Section 2.11(e) or Section 9.10 unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement and (vi) the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes (if any) subject to such assignment and a
processing and recordation fee of $3,500 (which processing and recordation fee
shall not be charged with respect to assignments to any Affiliate or Approved
Fund of such Lender).
 
(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.13 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).


 
100

--------------------------------------------------------------------------------

 


(c)           By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
assigning Lender Party makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
Party makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01(g) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender or
Issuing Bank, as the case may be.
 
(d)           The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility (and stated interest
thereon) to, each Lender Party from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lender Parties may treat
each Person whose name is recorded in the Register as a Lender Party hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice. A Commitment or Advance
(and a Note, if any, evidencing the same) may be assigned or sold in whole or in
part only by registration of such assignment or sale on the Register (and each
Note shall expressly so provide). Any assignment or sale of all or part of such
Commitment or Advance (and the Note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register).
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent.  In the case of any assignment by a Lender,
within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note or Notes (if any) a new Note to the order of such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Facility pursuant to such Assignment and Acceptance and, if any assigning Lender
that had a Note or Notes prior to such assignment has retained a Commitment
hereunder under such Facility, a new Note payable to such assigning Lender in an
amount equal to the Commitment retained by it hereunder.  Such new Note or Notes
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as the case
may be.


 
101

--------------------------------------------------------------------------------

 


(f)           The Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500.
 
(g)           Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agents and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement
and (v) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the Collateral or the value of the Guaranty. A
participant shall be entitled to the benefits of Section 2.13(a) and (c) as if
it were a Lender hereunder; provided, however, that a participant shall not be
entitled to receive any greater payment under Section 2.13(a) or Section 2.13(c)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant. A participant shall not be entitled
to the benefits of Section 2.13 unless the Loan Party is notified of the
participation sold to such participant and such participant agrees, for the
benefit of the Loan Party, to comply with Section 2.13(e) as though it were a
Lender. In the event that any Lender sells participations in a Commitment or
Advance, such Lender shall maintain, on behalf and acting solely for this
purpose as a non-fiduciary agent of the Borrower, a register on which it enters
the name of all participants in the Commitment or Advance held by it and the
principal amount (and stated interest thereon) of the portion of the Commitment
or Advance which is the subject of the participation (the “Participant
Register”). A Commitment or Advance may be participated in whole or in part only
by registration of such participation on the Participant Register (and each Note
shall expressly so provide). Any participation of such Commitment or Advance may
be effected only by the registration of such participation on the Participant
Register. The Participant Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.
 
(h)          Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party pursuant to Section 9.11.


 
102

--------------------------------------------------------------------------------

 


(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time (and without the consent of the Administrative
Agent or the Borrower) create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
 
(j)            Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided, however, that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 9.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.
 
(k)           Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, however, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof.  The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10 and
2.13 (or any other increased costs protection provision) and (iii) the Granting
Lender shall for all purposes, including, without limitation, the approval of
any amendment or waiver of any provision of any Loan Document, remain the Lender
Party of record hereunder.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC.  This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment. Any assignment or transfer
pursuant to this Section 9.07(k) shall be recorded on a register (which is
comparable to the Register described in paragraph (d) under this Section 9.07)
by such transferor.
 
SECTION 9.08.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery by
telecopier or other electronic communication of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.


 
103

--------------------------------------------------------------------------------

 


SECTION 9.09.  No Liability of the Issuing Bank.  The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
 
SECTION 9.10.  Non-Consenting Lenders.  If at any time, any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole cost and expense, on
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 9.07 all of its rights and obligations under this Agreement
to one or more Eligible Assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person; provided, further, that such
Non-Consenting Lender shall be entitled to receive the full outstanding
principal amount of Advances so assigned, together with accrued interest and
fees payable in respect of such Advances as of the date of such assignment.
 
SECTION 9.11.  Confidentiality.  Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process;
provided that such Agent or Lender Party shall provide the Borrower with prompt
notice of such disclosure to the extent permitted by applicable law, (c) as
requested or required by any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Lender Party, (d) to
any rating agency when required by it; provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party, (e) in connection with any litigation or proceeding to which
such Agent or such Lender Party or any of its Affiliates may be a party, or (f)
in connection with the exercise of any right or remedy under this Agreement or
any other Loan Document.


 
104

--------------------------------------------------------------------------------

 


SECTION 9.12.  Release of Collateral.  (a)(i) Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents or, subject to Section 9.01, if approved,
authorized or ratified in writing by the Required Lenders, (ii) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), or (iii) upon release of a
Subsidiary Guarantor from its obligations under its Guaranty pursuant to clause
(c) below, the Lenders irrevocably authorize the Agents, and the Agents agree,
at the Borrower’s expense, to execute and deliver to such Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents in accordance with the terms of the Loan Documents.
 
(b)           The Lenders irrevocably authorize the Agents, and the Agents
agree, at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 5.02(a)(iv)
and (v).
 
(c)           The Lenders irrevocably authorize the Agents, and the Agents
agree, to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction or designation permitted hereunder.
 
SECTION 9.13.  Patriot Act Notice.  Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.  The Borrower shall, and shall cause
each of its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.
 
SECTION 9.14.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.
 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


 
105

--------------------------------------------------------------------------------

 


SECTION 9.15.  GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.16.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS AND THE
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
106

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
UNITEK ACQUISITION, INC., as
Borrower
UNITEK MIDCO, INC., as Parent
UNITEK USA, LLC, as Guarantor
ADVANCED COMMUNICATIONS
USA, LLC, as Guarantor
DIRECTSAT USA, LLC, as Guarantor
FTS USA, LLC, as Guarantor
WTW USA, LLC, as Guarantor
 
By: 
/s/ Gregory Sudell
 
Name:  
Gregory Sudell
 
Title:
Chief Financial Officer

 
Unitek – First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral
Agent
   
By
 
/s/ Gail Watkin
Title: 
Gail Watkin
 
Manager, Agency

 
Unitek – First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA, as Initial
Lender, Initial Issuing Bank and Initial
Swing Line Bank
   
By
 
 
Title: 
Authorized Signatory

 
Unitek – First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
COMMITMENTS AND APPLICABLE LENDING OFFICES
 
Name of Initial Lender
 
Term B
Commitment
   
Term C
Commitment
   
Revolving
Credit
Commitment
   
Letter of
Credit
Commitment
 
Domestic
Lending
Office
 
Eurodollar
Lending
Office
Royal Bank of Canada
  $ 65,000,000     $ 5,000,000     $ 20,000,000     $ 10,000,000  
200 Bay Street,
12th Floor, South Tower,
Royal Bank Plaza, Toronto, Ontario M5J 2W7
Attention:     Manager, Agency, Fax: 416.842.4023
 
200 Bay Street, 12th Floor, South Tower,
Royal Bank Plaza, Toronto, Ontario M5J 2W7
Attention:  Manager, Agency, Fax: 416.842.4023
                                                                               
                                                                               
                                                                               
                                                                               

 
Unitek – First Lien Credit Agreement
 
 

--------------------------------------------------------------------------------

 
[v172775_ex10-1x1x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x2x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x3x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x4x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x5x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x6x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x7x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x8x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x9x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x10x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x11x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x12x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x13x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x14x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x15x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x16x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x17x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x18x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x19x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x20x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x21x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x22x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x23x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x24x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x25x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x26x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x27x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x28x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x29x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x30x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x31x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x32x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x33x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x34x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x35x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x36x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x37x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x38x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x39x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x40x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x41x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x42x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x43x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x44x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x45x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x46x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x47x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x48x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x49x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x50x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x51x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x52x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x53x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x54x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x55x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x56x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x57x1.jpg]


--------------------------------------------------------------------------------

[v172775_ex10-1x58x1.jpg]


--------------------------------------------------------------------------------